                  Ca~·                                                                  CHECKING               I   SAVINGS            I   CDS       I    IRAS   I   LOANS

                                        Bank




           NINA FISCHMAN
           703 CARLYLE ST                                                                                                 •           1-800-655-BANK (2265)
           WOODMERE NY 115982917                                                                                          ~          Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                          @           Visit your local branch




           • New address? Please contact customer seivice to update.


 IMPORTANT MESSAGES
Too many paper piles? Simplify with convenient and secure on line statements. Log in at CapitalOne.com and click the leaf Icon next lo your account to
 enroll.




ACCOUNT SUMMARY                                    FOR PERIOD OCTOBER 14, 2011 - NOVEMBER 10, 2011                                                                          PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9044
Previous Balance 10/13/11                                        $516,654.48                           Number of Days in Cycle                                                    28
0 Deposits/Credits                                                      $0.00                          Minimum Balance This Cycle                                       $516,654.48
Interest Paid                                                         $19.82                           Average Collected Balance                                        $516,654.48
1 Checks/Debits                                                        -$5.55                          Interest Earned During this Cycle                                     $19.82
 Service Charges                                                        $0.00                          Interest Paid Year-To-Date                                           $569.54
Ending Balance 11/10/11                                          $516,668.75                           Annual Percentage Yield Earned                                         0.05%




                                                                    Thank you for banking with us.

                                                                                                                                                                     MEMAER @
Branch bank products and seivices offered by Capital One, N.A.,
Capilal One Bank is a trade name of Capital One, NA
and does nol refer to a separalely insured ins1ilu11on,
Member FDIC,© 2011 Capilal One, All 1ighls reseJVed.
                                                                                                                                                                     FDIC t.."i.,
               Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD OCTOBER 14, 2011             - NOVEMBER 10, 2011                                  PAGE 2 OF 2

  Capital One Chk with Int [Redacted) 9044
  Date                   Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
  11/10                     $19.82                $516,674.30        Credit              Interest paid
  11110                     -$5.55                $516,668.75        Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capi1al One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                       MEMBER    <=:f
and does not refer to a reparately insured lnsUlulion,
Member FDIC,© 2011 Capital One, All rights reserved.                                                                      FDIC      wiiE~
                Ca~-                                                                   CHECKING f SAVINGS f CDS f IRAS                                  I   LOANS
                                        Sank




       NINA FISCHMAN
       703 CARLYLE ST                                                                                                    •          1-800-655-BANK (2265)
       WOODMERE NY 115962917                                                                                             ~          Available 2417

                                                                                                                        fi)         www.capitalonebank.com
                                                                                                                                    Go green with on/ine statements

                                                                                                                        (@          Visit your local branch
                                                                                                                                  '----------~
       • New address? Please ccrlact cuslomer service to update.


 IMPORTANT MESSAGES
 We've added to our m::ibile apps! Checi< balances, transfer funds, pay bills and more--nowfrom your AndrokJ phone. Dovmload today at
 caplalOne.comhmblle-banking.




ACCOUNT SUMMARY                                    FOR PERIOD SEPTEMBER 14, 2011 - OCTOBER 13, 2011                                                                    PAGE 1 OF2


Capital One Chk with Int [Redacted] 9044
Previous Balance 09/13/11                                       $516,639.19                          Number of Days in Cycle                                               30
O Deposits/Credits                                                     $0.00                         Minimum Balance This Cycle                                  $516,639.19
Interest Paid                                                        $21.23                          Average Collected Balance                                   $516,639.19
1 Checks/Debits                                                       -$5.94                         Interest Earned During this Cycle                                $21.23
Service Charges                                                        $0.00                         Interest Paid Year-To-Date                                      $549.72
Ending Balance 10/13/11                                         $516,654.48                          Annual Percentage Yield Earned                                    0.05%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Gapital One, NA.                                                                                                          MEMBER    (='l
and does not refer to a separately insured institulion,
Member FDIC,© 2011 Cap11al One, All rights reseived.                                                                                                          FDIC      r..,,~~
              Ca~-                                                   CHECKING   I   SAVINGS   I   CDS f IRAS   I   LOANS

                                    sank

 NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD SEPTEMBER 14, 2011           - OCTOBER 13, 2011                               PAGE 2 OF2

 Capital One Chk with Int [Redacted] 9044
 Date         Amount    Resulting Balance Transaction Type
                                                                 ---------------------------
                                                                           Description Debit Card No.
 10/13         $21.23         $516,660.42 Credit                                      Interest paid
 10/13          -$5.94       $516,654.48  Debit                                       FED TAX VI/ITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital One, NA.,
Capital One Bank is a lrade name of Capital One, NA                                                                MEMRF.R    G
and does not refer to a separately insured institution,
Member FDIC,© 2011 Capita! One, All rights reserved.                                                               FDIC       il),7/,~
              Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Bank




       NINA FISCHMAN
       703 CARLYLE ST                                                                            1-800-655-BANK (2265)
       WOODMERE NY 115982917                                                                     Available 2417
                                                                                                 www.capitalonebank.com
                                                                                                 Go green with online statements

                                                                                         @,      Visit your local branch




      • New address? Please cortact customer service to update.


 IMPORTANT MESSAGES




ACCOUNT SUMMARY                              FOR PERIOD AUGUST 11, 2011 • SEPTEMBER 13, 2011                                    PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9044
Previous Balance 08/10/11                                $516,618.30         Number of Days in Cycle                                    34
O Deposits/Crectits                                             $0.00        Minimum Balance This Cycle                       $516,618.30
Interest Paid                                                 $29.02         Average Collected Balance                        $516,618.30
1 Checks/Debits                                                -$8,13        Interest Earnect During this Cycle                    $29.02
Service Charges                                                 $0.00        Interest Paid Year-To-Date                           $528.49
Ending Balance 09/13/11                                  $516,639.19         Annual Percentage Yield Earned                         0.06%




                                                           Thank you for banking with us.
Branch bank products and services oflered by Capital One, N.A.,
Cap!lal One Bank is a trade name of Capi1a\ One, NA                                                                        MEMB~R {=)
and does not refer to a separately insured inst(tution,
Member FDIC,© 2011 Capilal One, All rights reserved.                                                                       FDIC !Yoo,
               Ca~·                                                    CHECKING    I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank

 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD AUGUST 11, 2011             - SEPTEMBER 13, 2011                               PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9044
 Date                    Amount           Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
 09/13                      $29.02                 $516,647.32      Credit               Interest paid
 09/13                      -$8.13                 $516,639.19      Debit                FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank produc!s and servlcesoffe1ed by Capital One, N.A.,
Caphal One Sank is a lrade name of Capital One, NA                                                                        MEMRER (=)
and does not refer lo a separately insured lnstilullon,
Member FDIC,© 2011 Capilal One, All rights rese1ved.
                                                                                                                          FDIC r,,;1,ri
                Ca~-                                                                     CHECKING              I   SAVINGS             I   CDS      I    IRAS   I   LOANS
                                         Bank




       NINA FISCHMAN
       703 CARLYLE ST                                                                                                     •           1-800-655-BANK (2265)
       WOODMERE NY 115982917                                                                                              9           Available 2417
                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go   green with on/ine statements

                                                                                                                          ~           Visit your local branch




      • New address? P~ase cortact customer servioe to update.


 IMPORTANT MESSAGES
 Online Bill Pay is yoorone place to pay almostanylhing 01 anyone. It's easy and lt'sfasl And fs all lhtough one \Neb s~e and passwoid. Start today at
 capl.a!Onebank.com_




.,   _________________________________________.
ACCOUNT SUMMARY                                     FOR PERIOD JULY 14, 2011 - AUGUST 10, 2011                                                                               PAGE10F2


Capital On<> Chk with Int [Redacted] 9044
Previous Balance 07/13/11                                         $516,589.77                          Number of Days in Cycle                                                            28
O Deposits/Credits                                                      $0.00                          Minimum Balance This Cycle                                      $516,589.77
Interest Paid                                                          $39.63                          Average Collected Balance                                       $516,589.77
1 Checks/Debits                                                       -$11.10                          Interest Earned During this Cycle                                    $39.63
Service Charges                                                         $0.00                          Interest Paid Year-To-Date                                          $499.47
Ending Balance 08/10/11                                           $516,618.30                          Annual Percentage Yield Earned                                        0.10%




                                                                    Thank you for banking with us.
Branch bank products and services offe,ed by Capital One, N.A.,
Capilal One Bank is a trade n:ame of Capital One, N.A.                                                                                                              MEMRER    {=)
and does not refer to a separately insured instilullon,
Member FDIC,© 2011 Capilal One, All tighls reserved,                                                                                                                FDIC      \'.'Mdei\
               Ca~-                                                     CHECKING f SAVINGS f CDS f IRAS f LOANS
                 Sank

 NINA FISCHMAN




 ACCOUNT DETAIL                      FORPERIOD JULY14,2011                • AUGUST10,2011                          PAGE 2 OF2

  Capital One Chk with Int [Redacted] 9044
  Date                   Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
  08/10                    $39.63                 $516,629.40        Credit            Interest paid
  08/10                   -$11.10                 $516,618.30        Debit             FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and seivtces offered by Capital One, N.A.,
Capita IOne Bank is a trade oame of Capital One. N.A                                                      MEMBER    A
and does not refer to a separately lnstired insmution,
Member FDIC,© 2011 Caplla1 One, All 1lghts reserved.                                                      FDIC      tlli/ie,
                Ca~·                                                                     CHECKING              I   SAVINGS             I   CDS      I   IRAS   I   LOANS
                                         Sank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                    •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                             ~           Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                          t@          Visit your local branch




       • New address? Please corlact customer service to update.


  IMPORTANT MESSAGES
 Why not stay on top of yo Lr money Y..ith Online Banking? Check your balances, pay bills, and even transfer money. Ifs convenient. secure and FREE! Start
 at capitalonebank.com.




ACCOUNT SUMMARY                                    FOR PERIOD JUNE 11, 2011 • JULY 13, 2011                                                                                 PAGE10F2


Capital One Chk with Int [Redacted] 9044
Previous Balance 06/10/11                                        $516,556.15                          Number of Days in Cycle                                                           33
 O Deposits/Credits                                                    $0.00                          Minimum Balance This Cycle                                      $516,556.15
 Interest Paid                                                        $46.70                          Average Collected Balance                                       $516,556.15
 1 Checks/Debits                                                     -$13.08                          Interest Earned During this Cycle                                    $46.70
 Service Charges                                                       $0.00                          Interest Paid Year-To-Date                                          $459.84
Ending Balance 07/13/11                                          $516,589.77                          Annual Percentage Yield Earned                                        0.10%




                                                                    Thank you for banking with us.
Branch bank products and seJVices offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                                                                MEMBER    f'=:t
and does not refer to a separately insured inslilulion,
Member FDIC,@2011 Capital One, All 1ighls reserved,                                                                                                                FDIC      \l\l'QE~
              Ca~-                                                    CHECKING       I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                   Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                     FOR PERIOD JUNE11,2011                  - JULY13,2011                                            PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9044
 Date                   Amount          Resulting Balance       ---------------------------
                                                                  Transaction Type Description Debit Card No,
 07/13                    $46.70                $516,602.85        Credit                   Interest paid
 07/13                   -$13.08                $516,589.77        Debit                    FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services oUered by Capital one, NA.,
Capilal One Bank is a trade name of Capital One, NA                                                                         MEMBER    @
and does. not refer to a separately Insured instilu1ion,
Member FOIC, © 2011 Capital One, All rights reseJVed.                                                                       FDIC      w1,ri
                Ca~·                                                                     CHECKING / SAVINGS                           I   CDS       I   IRAS / LOANS
                                         Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                    •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                             9          Available 2417

                                                                                                                                     www.capitalonebank.com
                                                                                                                                     Go green with on/ine statements

                                                                                                                          @          Visit your local branch




       • New address? Please cortact customer service to update.


  IMPORTANT MESSAGES
 With Direct Deposil your paycheck;, automatical~ put in your bank acwunl It's fa~ Ifs easy. It's secure. Set up Direct Depostt v.i\l1 your empbyertoday 1




ACCOUNT SUMMARY                                    FOR PERIOD MAY12,2011 - JUNE10,2011                                                                                  PAGE 1 OF2


Capital One Chk with Int [Redacted] 9044
Previous Balance 05/11 /11       $516,525.58                                                          Number of Days in Cycle                                                       30
 ODeposits/Credits                     $0.00                                                          Minimum Balance This Cycle                                  $516,525.58
Interest Paid                         $42.46                                                          Average Collected Balance                                   $516,525.58
1 Checks/Debits                      -$11.89                                                          Interest Earned During this Cycle                                $42.46
 Service Charges                       $0.00                                                          Interest Paid Year-To-Date                                      $413.14
Ending Balance 06/10/11          $516,556.15                                                          Annual Percentage Yield Earned                                    0.10%




                                                                   Thank you for banking with us.
Branoh bank products and se,vices ortered by Capital One, NA.,
Capital One Bank is a trade name of Capital One, NA                                                                                                            MEMBER    f='l
and does not refer to a separately Insured lnstilullon.
Member FDIC,© 2011 Capital One, All rights reserved.                                                                                                           FDIC      i"a,1/el
               Ca~-                                                      CHECKING    I   SAVINGS      I   CDS   I   IRAS   I   LOANS
                                      Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD MAY 12, 2011              - JUNE 10, 2011                                              PAGE 2 OF2

  Capital One Chk with Int [Redacted] 9044
  Date                   Amount           Resulting Balance
                                                                   ---------------------------
                                                                     Transaction Type Description Debit Card No.
  06/10                     $42.46                 $516,568.04        Credit                 Interest paid
  06/10                    ·$11.89                 $516,556.15        Debit                  FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and services otrered lly Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                                 {=)
                                                                                                                               MEMDER
and does not refer lo a separately insured inslilu1ion,
Member FDIC,© 2011 Capital One, All rights resefVed.
                                                                                                                               FDIC :.w.;.,
                Ca~-                                                                       CHECKING               I   SAVINGS             I   CDS        I   IRAS   I   LOANS
                                          Sank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                                    1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                                            Available 2417

                                                                                                                                         www.capitalonebank.com
                                                                                                                                         Go green with on/ine statements

                                                                                                                             @           Visit your local branch




       • New address? Please cor/act customer ser,ioe to update.


  IMPORTANT MESSAGES
 Wittl Di reel Deposit, your paycheck ls automatically put !n your bank account Ws fast. 1rs easy. lrs secure. Set up Direct Di!posit 'Mth your empbyer today!




·,   _________________________________________                                                                                                                                              ,




ACCOUNT SUMMARY                                      FOR PERIOD APRIL 13, 2011 - MAY 11, 2011                                                                                    PAGE 1 OF2


Capital One Chk with Int [Redacted] 9044
Previous Balance 04/12/11        $516,496.03                                                             Number of Days in Cycle                                                    29
 O Deposits/Credits                    $0.00                                                             Minimum Balance This Cycle                                        $516,496.03
 Interest Paid                        $41.04                                                             Average Collected Balance                                         $516,496.03
 1 Checks/Debits                     -$11.49                                                             Interest Earned During this Cycle                                      $41.04
 Service Charges                       $0.00                                                             Interest Paid Year-To-Date                                               $370.68
Ending Balance 05/11 /11        $516,525.58                                                              Annual Percentage Yield Earned                                             0.10%




                                                                     Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a 1rade name of Capital One, NA                                                                                                                     MEMBER    A
and does not refer lo a ooparately insured insti!Ulion,
Member FDIC,© 2011 Capilal One, A1l 1ights ,eserved.                                                                                                                    FDIC rer1,r,
               Ca~-                                                   CHECKING   I   SAVINGS      I   CDS   I   IRAS   I   LOANS
                                     Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD APRIL 13, 2011          - MAY 11, 2011                                            PAGE20F2

 Capital One Chk with Int [Redacted] 9044
 Date         Amount    Resulting Balance Transaction Type
                                                                  ---------------------------
                                                                            Description Debit Card No.
 05/11          $41.04        $516,537.07 Credit                                         Interest paid
 05/11         -$11.49        $516,525.58 Debit                                          FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and seivices offered by Capital One, N.A.,
CapUal One Bank is a lrade name of Capital One, NA                                                                         Ml!MBER @
and does nol refer lo a separately instJred lnst(lutlon,
Member FDIC,© 2011 Capital One, All righls reserved,                                                                       FDIC :'.Mlir,
               Ca~·                                                    CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                     Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                  ~       1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                           9       Available 2417

                                                                                                www.capitalonebank.com
                                                                                                Go green with online statements

                                                                                        @       Visit your local branch
                                                                                             '----------~
       • New address? Please con:act customer service to update.


  IMPORTANT MESSAGES




 ACCOUNT SUMMARY                             FOR PERIOD MARCH 11, 2011 - APRIL 12, 2011                                            PAGE 1 OF2


Capital One Chk with Int [Redacted] 9044
Previous Balance 03/10/11                                $516.442.03        Number of Days in Cycle                                    33
 ODeposits/Credits                                             $0.00        Minimum Balance This Cycle                       $516,442.03
Interest Paid                                                 $75.00        Average Collected Balance                        $516,442.03
1 Checks/Debits                                              -$21.00        Interest Earned During this Cycle                     $75.00
Service Charges                                                $0.00        Interest Paid Year-To-Date                           $329.64
Ending Balance 04/12/11                                  $516,496,03        Annual Percentage Yield Earned                         0.16%




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a 1rade name of Capital One, NA.                                                                      MEMBER
and does not refer to a separately Insured Institution.
Membe, FDIC,© 2011 Capital One, All 1ights reserved.                                                                      FDIC
              Ca~-                                                    CHECKING      I   SAVINGS    I   CDS   I   IRAS   I   LOANS
                                   Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                     FOR PERIOD MARCH 11, 2011               - APRIL 12, 2011                                          PAGE 2 OF 2

  Capital One Chk with Int (Redacted] 9044
  Date                  Amount          Resulting Balance
                                                                ------'-------------------------
                                                                   Transaction Type Description Debit Card No,
 04/12                    $75,00                $516,517,03        Credit                 Interest paid
 04112                   -$21,00                $516.496,03        Debit                  FED TAX WITHHELD




                                                         Thank you for banking with us.
Branch bank products and seJVices ofrered by Capital One, NA,
Capital One Bank is a trade name of Capital One, NA                                                                         MEMRl!R    '1"=)
and does nol refer to a separate~ Insured insUtutlon,
Member FDIC,© 2011 Capita\ One, All rights reseived.                                                                        FDIC       Wli.,
                Ca~-                                                                   CHECKING               I   SAVINGS J CDS                   I   IRAS   I   LOANS
                                        Sank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                  •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                           ~           Available 2417

                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements

                                                                                                                        @           Visit your local branch




       • New address?Please cortact customer service 10 update.


  IMPORTANT MESSAGES
 Wny not stay on top of yo11 money 'Mlh Online Banking? Check ~our bala11ces, pay bills, and even transfer money. 1rs convenient, secure, and FREEi Start
 at capttalonebank.com.




ACCOUNT SUMMARY                                    FOR PERIOD FEBRUARY 11, 2011 - MARCH 10, 2011                                                                            PAGE10F2


Capital One Chk with Int [Redacted] 9044
Previous Balance 02/10/11                                       $516,384.98                          Number of Days in Cycle                                                    28
O Deposits/Credits                                                    $0.00                          Minimum Balance This Cycle                                       $516,384.98
Interest Paid                                                        $79.23                          Average Collected Balance                                        $516,384.98
1 Checks/Debits                                                     -$22.18                          Interest Earned During this Cycle                                     $79.23
Service Charges                                                       $0.00                          Interest Paid Year-To-Date                                           $254.64
Ending Balance 03/10111                                         $516,442.03                          Annual Percentage Yield Earned                                         0.20%




                                                                   Thank you for banking with us.
Branch bank products and servk:es offered by Capital One, N,A.,
Capital One Bank is a trade name of Capital One, NA                                                                                                              MF.MBF.R    @
and does not refer to a separately insured Institution,
Member FDIC,© 2011 Capilal One, All 1ighls 1eserved.                                                                                                             FDIC ri'or,
               Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS j LOANS

                                    Bank

 NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD FEBRUARY 11, 2011             - MARCH 10, 2011                                PAGE 2 OF2

 Capital One Chk with Int [Redacted] 9044
 Date                   Amount           Resu /ting Balance       ---------------------------
                                                                    Transaction Type Description Debit Card No.
 03/10                     $79.23                 $516,464.21        Credit              Interest paid
 03/10                    -$22.18                 $516,442.03        Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and seJYices offered by capital one, N.A.,
Capital One Bank is a trade name of Capi1al One, NA                                                                  MEMRER    (=}
and does no1 refer lo a separately Insured /nslilulfon,
Member FDIC,© 2011 Capital One, All rights reseived.                                                                 FDIC      :'.i\1/ir,
              Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                7eank




       NINA FISCHMAN
       703 CARLYLE ST                                                                   •       1-800-655-BANK (2265)
       WOODMERE NY 115982917                                                            V       Available 2417

                                                                                                www.capitalonebank.com
                                                                                                Go green with on/ine statements

                                                                                        @       Visit your local branch




       • New address? Please cortact customer service to update.


 IMPORTANT MESSAGES




ACCOUNT SUMMARY                              FOR PERIOD JANUARY 13, 2011 - FEBRUARY 10, 2011                                       PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9044
Previous Balance 01/12/11                                $516,325.90        Number of Days in Cycle                                    29
O Deposits/Crecllts                                            $0.00        Minimum Balance This Cycle                       $516,325.90
 Interest Paicl                                               $82.05        Average Collectecl Balance                       $516,325.90
 1 Checks/Debits                                             -$22.97        Interest Earned During this Cycle                     $82.05
Service Charges                                                $0.00        Interest Paid Year-To-Date                           $175.41
Encling Balance 02/10/11                                 $516,384.98        Annual Percentage Yield Earned                         0.20%




                                                           Thank you for banking with us.
Branch bank products and servicesoffe1ed by Capital One, N.A.,
Capita! One Bani( is a trade name of Capital One, NA                                                                      MEMBER    @
and does not refef to a separatety insured ins1itution,
Member FDIC,© 2011 Capilal One, All righls reserved.                                                                      FDIC      tMiit,
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                 Sank

 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD JANUARY 13, 2011              - FEBRUARY 10, 2011                                    PAGE 2 OF 2

  Capital One Chk with Int                   [Redacted] 9044
  Date                   Amount           Resulting Balance
                                                                   ---------------------------
                                                                     Transaction Type Description Debit Card No,
  02/10                    $82,05                  $516,407.95        Credit              Interest paid
 02/10                    -$22,97                  $516,384.98        Debit               FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and service'S offered by Capltal One, N.A.,
Capital One Bank is a lrade name of Capital One. NA                                                                        MF.MRF.R    G
and does 001 rerer lo 0 separately insured institution,
Member FDIC,© 2011 Capital One, All rights reseived.                                                                       FDIC        l'.;),'/,."1
                Ca~-                                                                     CHECKING               I   SAVINGS             I   CDS ) IRAS       I   LOANS

                                         Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                     •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                              ~          Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                           @          Visit your local branch




       • New address? Please coriactcustomer service to update.


  IMPORTANT MESSAGES
 Turn off the Paper and get your statements online! trs the safe and convenient way to t1ack your account transactions through asecure Web site. Enroll at
 caplalOnebank.com.




ACCOUNT SUMMARY                                     FOR PERIOD DECEMBER 11, 2010 - JANUARY 12, 2011                                                                       PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9044
Previous Balance 12/10/1 O       $516,258.68                                                           Number of Days in Cycle                                                33
ODeposits/Credits                      $0.00                                                           Minimum Balance This Cycle                                   $516,258.68
Interest Paid                                                          $93.36                          Average Collected Balance                                    $516,258.68
1 Checks/Debits                                                       -$26.14                          Interest Earned During this Cycle                                 $93.36
 Service Charges                                                        $0.00                          Interest Paid Year-To-Date                                        $93.36
Ending Balance o1/12/11                                           $516,325.90                          Annual Percentage Yield Earned                                     0.20%




                                                                    Thank you for banking with us.
Branch bank products and sew ices offered by Capital One. N.A.,
Capital One Bank is a trade name of Capital One, NA.                                                                                                             MEMBER    1=}
and does not refer to a separately insured institution,
Member FDIC,© 2011 Capi1a1 One, AH fights reserved.                                                                                                              FDIC      Wll."i
               Ca~·                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Sank


 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD DECEMBER 11, 2010             - JANUARY 12, 2011                               PAGE20F2

  Capital One Chk with Int [Redacted] 9044
 Date                    Amount          Resulting Balance
                                                                   ---------------------------
                                                                     Transaction Type Description Debit Card No.
 01/12                     $93.36              $516,352.04            Credit              Interest paid
 01/12                    -$26.14              $516,325.90            Debit               FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and seJVk;es (lffered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One. NA                                                                        MEMBER (=)
and does not refei- to a separately Insured institution,
Membec FDIC,© 2011 Capital One, AH rights reseived.                                                                        FDIC wile,
                Ca~·                                                                     CHECKING              I   SAVINGS             I   CDS      I   IRAS   I   LOANS

                                         Sank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                    •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                             ~           Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                          (@          Visit your local branch
                                                                                                                                   '----------~
       • New address? Please cortact customer servioe to update.


  IMPORTANT MESSAGES
 Tum off the Paper and get your statements online! It's the safe and convenient way to track yooraccount transactions through asecure Web site. Enroll at
 capia~nebankcom.




ACCOUNT SUMMARY                                     FOR PERIOD NOVEMBER 11, 2010 - DECEMBER 10, 2010                                                                        PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9044
Previous Balance 11/10/10                                        $514,868.39                           Number of Days in Cycle                                                  30
1 Deposits/Credits                                                 $1,300.74                           Minimum Balance This Cycle                                     $514,868.39
Interest Paid                                                        $124.38                           Average Collected Balance                                      $515,822.26
1 Checks/Debits                                                      -$34.83                           Interest Earned During this Cycle                                  $124,38
Service Charges                                                        $0.00                           Interest Paid Year-To-Date                                       $4,878.64
Ending Balance 12/10/10                                          $516,258.68                           Annual Percentage Yield Earned                                       0.29%




                                                                    Thank you for banking with us.
Branch bank products and sel\'IOOS offered by Capttal One. N.A.,
Capllal One Bank is a trade name of Capilal One, N.A.                                                                                                              MEMBER    {=)
and does not refer 10 a separalely inwred inslilullon.
Member FDIC,© 2010 Capital One, All rtghls 1eseived.                                                                                                               FDIC       tat/,%,
                                                                        CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS




 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD NOVEMBER 11, 2010            - DECEMBER 10, 2010                                    PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9044
 Date                    Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 11/19                 $1,300.74                    $516,169.13      Credit              Interest adjustment credit
 12/10                   $124.38                    $516.293,51      Credit              Interest paid
 12/10                   -$34.83                    $516,258.68      Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                        MFMRJ.R    1'=)
and doe$ not refet' to a separately insured institution,
Member FDIC,© 2010 Capital One, AH rights 1eserved,
                                                                                                                           FDIC       ,'.;,ii,/,,
                Ca~-                                                                     CHECKING f SAVINGS f CDS f IRAS                                  I   LOANS

                                         Sank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                     •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                              ~          Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                          @           Visit your local branch




       • New address? Please corlact customer service to update.


 IMPORTANT MESSAGES
 Oor.s! Our previous instructions for Goilg Paperless ,~reYAong. Instead, log into your account at capilalonebank.oom. In SeW Service. click on Set
 statement Delivery Preferentes..




ACCOUNT SUMMARY                                     FOR PERIOD OCTOBER 14, 2010 - NOVEMBER 10. 2010                                                                   PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9044
Previous Balance 10/13/10                                         $514,783,08                          Number of Days in Cycle                                               28
 ODeposits/Credits                                                      $0,00                          Minimum Balance This Cycle                                  $514,783.08
Interest Paid                                                         $118.48                          Average Collected Balance                                   $514,783.08
1 Checks/Debits                                                       -$33.17                          Interest Earned During this Cycle                               $118.48
Service Charges                                                         $0.00                          Interest Paid Year-To-Date                                    $3,453.52
Ending Balance 11/10/10                                           $514,868,39                          Annual Percentage Yield Earned                                    0.30%




                                                                    Thank you for banking with us.
Branch bank producls and services offered by Cap Hal One, N.A.,
Capltal One Bank is a trade name of Capital One, N.A.                                                                                                           MEMBER f=}
and does not refer to a separately Insured ins1itulion.
Member FDIC,@2010 Capital One, All 1lghts reserved.                                                                                                             FDIC rari,ri
               Ca~-                                                     CHECKING J SAVINGS    I   CDS   I   IRAS   I   LOANS
                                     Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD OCTOBER 14, 2010 - NOVEMBER 10, 2010                                           PAGE20F2

  Capital One Chk with Int [Redacted] 9044
  Date                   Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
  11/10                   $118.48                  $514,901.56       Credit          Interest paid
  11/10                   -$33.17                  $514,868.39       Debit           FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, N.A.                                                                  MEMBER   G
and does not refer lo e separately lnwred lnslllutlon,
Member FDIC,© 2010 Capita! One, All rights reserved.                                                                   FDIC      ~i11~
                Ca~·                                                                     CHECKING               I   SAVINGS            I   CDS       I   IRAS   I   LOANS
                                         Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                     ~           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                              ~          Available 2417

                                                                                                                           @)         www.capitalonebank.com
                                                                                                                                      Go green with online statements


                                                                                                                           @)         Visit your local branch
                                                                                                                                    '-----------~
       • New address? Please cortact customer service to update.


 IMPORTANT MESSAGES
 Turn off the Paper and get your statements online! Ifs the safe and convenient-way to track your account transactions 24'7 through a secure web site.
 Enroll at capltalonebankcom.




ACCOUNT SUMMARY                                     FOR PERIOD SEPTEMBER 14, 2010 • OCTOBER 13, 2010                                                                           PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9044
Previous Balance 09/13/10                                         $514,630.78                          Number of Days in Cycle                                                     30
 O Deposits/Credits                                                     $0.00                          Minimum Balance This Cycle                                        $514,630.78
 Interest Paid                                                        $211.53                          Average Collected Balance                                         $514,630.78
 1 Checks/Debits                                                      -$59.23                          Interest Earned During this Cycle                                     $211.53
 Service Charges                                                        $0.00                          Interest Paid Year-To-Date                                          $3,335.04
Ending Balance 10/1311 O                                          $514,783.08                          Annual Percentage Yield Earned                                          0.50%




                                                                    Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                                                                 MEIVIBER    G
and does not refer to a separately insured institution.
Member FDIC,© 2010 Capllal One, AH rights reserved.                                                                                                                 FDIC         t';);~,
               Ca~-                                                   CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Sank


 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD SEPTEMBER 14, 2010 - OCTOBER 13, 2010                                            PAGE20F2

  Capital One chk with Int [Redacted) 9044
  Date                  Amount          Resulting Balance
                                                                ---------------------------
                                                                  Transaction Type Description Debit Card No.
  10/13                 $211.53               $514,842.31          Credit              Interest paid
  10/13                  -$59.23              $514,783.08          Debit               FED TAX WITHHELD




                                                         Thank you for banking with us.
Branch bank products and services offered by Cap~al One, NA.,
Capital One Bank is a trade name of Cap~al One, N.A.                                                                    MEMBER    (=)
and doeG nol refer 10 a separately Insured insUtuUon,
Member FDIC,© 2010 Capllal One, All 1i9hls reserved.                                                                    FDIC r..wi
                Ca~-                                                                     CHECKING               I   SAVINGS             I   CDS      I   IRAS   I   LOANS
                                         Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                                 1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                                         Available 2417

                                                                                                                                       www.capitalonebank.com
                                                                                                                                      Go green with on/ine statements

                                                                                                                           ~          Visit your local branch




       • New address? Please corlact customer service to update.


  IMPORTANT MESSAGES
 Turn off the Paper and get yom statements onlincl lt's the safe and convenient way to track your account transactions 24(! through a secure Web srte.
 Enroll atcaprtalonebank.com.




ACCOUNT SUMMARY                                     FOR PERIOD AUGUST 12, 2010 - SEPTEMBER 13, 2010                                                                      PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9044
Previous Balance 08/11 /1 O                                       $514.445.53                          Number of Days in Cycle                                                   33
 0 Deposits/Credits                                                     $0.00                          Minimum Balance This Cycle                                      $514,445.53
 Interest Paid                                                        $257.29                          Average Collected Balance                                       $514,451.14
 1 Checks/Debits                                                      -$72.04                          Interest Paid During this Cycle                                     $257.29
 Service Charges                                                        $0.00                          Interest Paid Year-To-Date                                        $3,123.51
Ending Balance 09/13/10                                           $514,630.78                          Annual Percentage Yield Earned                                        0.55%




                                                                    Thank you for banking with us.
Branch bank products and services offered by capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                                                                 MEMRER (=}
and does not refer to a separately insured institution.
Member FDIC,© 2010 Capital One, All 1ights 1ese1Ved,                                                                                                                FDIC w1,c,
               Ca~-                                                    CHECKING    I SAVINGS   J CDS J IRAS J LOANS

                                     Bank

 NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD AUGUST 12, 2010              - SEPTEMBER 13, 2010                     PAGE 2 OF 2

 Capital One Chk with Int (Redacted] 9044
 Date         Amount    Resulting Balance Transaction Type
                                                                  ---------------------------
                                                                            Description Debit Card No.
 09/13                   $257.29                 $514,702.82        Credit             Interest paid
 09113                   -$72.04                 $514.630.78        Debit              FED TAX \MTHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capi1al One Bank is a trade name of Capital One, N.A.                                                        MEMBER    @
and does no! refer lo a separately Insured Institution,
Member FDIC,© 2010 Capital One, All 1ighls reserved.                                                         FDIC      \'.M&I
Direct inquiries to Customer service
(877)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOOOMERE NY   115982917




                                                0 ENCLOSUP.ES        Page       1 of        1

  Capital One Checking with Interest              (Redacted(904 4

                   Opening balance            07-14-10                 514,224.84
                   +Deposits/Credi.ts                0                         0.00
                   -Checks/Oebits                    1                        85.82
                   -service charge                                             0.00
                   +Interest paid                                            306.51
                   Ending balance             oe-11-10                 514 1 445. 53
                   Days in Statement Period         29

                                   INTEREST INFORMATION
                   Average Daily Balance                               514,22-4.84
                   Days in Earnings Period                                      29
                   Interest Earned                                         306.51
                   Annual Percentage Yield Earned                             0.75 %
                   Interest Paid this Year                               2,866.22
                   Interest Withheld this Year                             802.53

 DATE    DESCRIPTION               CHECK#          DEBITS           CREDITS               BALANCE

         Beginning Balance                                                             514,224.84
 08-11 FED TAX WITHHELD                             85.82                              514,139.02
 08-11 Interest paid                                                 306.51            514,445.53
       Ending balance                                                                  514,4-45.53




         END OF STATEMENT
Direct inq\liries to customer service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODHERE NY   115982917




                                                0 ENCLOSURES             Page      1 of        1

  Capital One Checking with Interest               {Redacted]   904 4

                 Opening balance              07-14-10                     514,224.84
                 +Deposits/Credits                     0                          0.00
                 -Checks /Debi ts                      1                         85.82
                 -Service charge                                                  0.00
                 +Interest paid                                                306.51
                 Ending balance               08 .. 11-10                  514,4-45.53
                 Days in Statement Period              29

                                    INTEREST INFORMATION
                 Average Daily Balance                                     514,224.84
                 Days in Earnings Period                                           29
                 Interest Earned                                               306.51
                 Annual Percentage Yield Earned.                                 0.75 %
                 Interest Paid this Year                                     2,866.22
                 Interest Withheld this Year                                   802.53

 DATE   DESCRIPTION                 CHECK#          DEBITS              CREDITS              BALANCE

       Beginning Balance                                                                  514,224. B4
 08-11 FED TAX WITHHELD                               85.82                               514,139.02
 08-11 Interest paid                                                     306. 51          514,445.53
        Ending balance                                                                    514,445.53




        END OF STATEMENT
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                              0 ENCLOSURES             Page        1 of        1

  Capital One Checking with Interest            {Re<lact,,<!J 904 4

                 Opening balance            06-11-10                     513,973.93
                 +Deposits/Credits                 0                              o.oo
                 -Checks/Debits                    1                             97.62
                 -Service charge                                                  o.oo
                 +Interest paid                                              349.63
                 Ending balance             07-13-10                     514,224.84
                 Days in statement Period          33

                                 INTEREST INFORMATION
                 Average Daily Balance                                   513,973.83
                 Days in Earnings Period                                         33
                 Interest Earned                                                340,63
                 Annual Percentage Yield Earned                                0.75 %
                 Interest Paid this Year                                   2,559.71
                 Interest Withheld this Year                                 716, 71

 DATE   DESCRIPTION                CHECK#        DEBITS               CREDITS                BALANCE

        Beginning Balance                                                                513, 9'73, 83
 07-13 FED TAX WITHHELD                           97.62                                  513,876.21
 07-13 Interest paid                                                   348.63            514,224-84
        Ending balance                                                                   514,224.84




        ENO OF STATEMENT
Direct inquiries to customer Service
(877)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                                0 ENCLOSCJRES    Page        1 of        1

  Capital One Checking with Interest

                   Opening balance            06-11-10             513,973,83
                   +Deposits/Credits                 0                      o.oo
                   -Checks /Debi ts                  1                  97.62
                   -Service charge                                       0.00
                   +Interest paid                                      348.63
                   Ending balance             07-13-10             514,224.84
                   Days in Statement Period         33

                                   INTEREST INFORMATION
                   Average Daily Balance                           513,973, 83
                   Days in Earnings Period                                  33
                   Interest Earned                                        348.63
                   Annual Percentage Yield Earned                        0.75 %
                   Interest Paid this Year                           2,559.71
                   Interest Withheld this Year                            716, 71

 DATE    DESCRIPTION                CHECK#         DEBITS       CREDITS                BALANCE

       Beginning Balance                                                            513,973.83
 07-13 FED TAX WITHHELD                             97.62                           513,87~.21
 07-13 Interest paid                                             348.63             514,224.84
       Ending balance                                                               514,224.84




         END OF STATEMENT
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                              0 ENCLOSURES         Page        1 of        1

  Capital one Checking with Interest            [RedactedJ904 4

                 Opening balance            05-13-10                 513,753.34
                 +Deposits/Credits                 0                          0,00
                 -Checks/Debits                    1                         85.74
                 -service charge                                              o.oo
                 +Interest paid                                             306.23
                 Ending balance             06-10-10                 513,973.83
                 Days in Statement Period         29

                                 INTEREST INFORMATION
                 Average Daily Balance                               513,753.34
                 Days in Earnings Period                                     29
                 Interest Barned                                         306.23
                 Annual Percentage Yield Earned                            0.75 %
                 Interest Paid this Year                               2,211.oe
                 Interest Withheld this Year                                619.09

 DATE   DESCRIPTION               CHECK-#       DEBITS            CREDITS               BAlANCE

        Beginning Balance                                                             513,753.34
 06-10 FED TAX WITHHELD                           85.74                               5131667.60
 06-10 Interest paid                                               306.23             513,973.83
       Ending balance                                                                 513,973.83




        END OF STATEMENT
Cai>;t~cleBank

Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                                0 ENCLOSURES         Page        1 of       1

  Capital One Checking with Interest              {Reoaded] 904 4

                 ~ning balance                05-13-10                 513,753.34
                 +Deposits/Credits                   0                       0.00
                 -Checks/Debits                      1                      85. 74
                 -Service charge                                             0.00
                 +Interest paid                                            306.23
                 Ending- balance              06-10-10                 513,973.83
                 Days in statement Period           29

                                 INTEREST INFORMATION
                 Average Daily Balance                                 513,753.34
                 Days in Earnings Period                                       29
                 Interest Earned                                           306.23
                 Annual Percentage Yield Earned                              0.75 %
                 Interest Paid this Year                                 2,211.00
                 Interest Withheld this Year                                  619.09

 DATE   DESCRIPTION                  CHECK#        DEBITS           CREDITS               BALANCE

        Beginning Balance                                                              513,753.34
 06-10 FED TAX WITHHELD                             85.74                              513,667,60
 06-10 Interest paid                                                306.23             513,973.83
        Ending balance                                                                 513,973.83




        ENO OF STATEMENT
Direct inquiries to customer Se.tViee
(877)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                                0 ENCLOSURES      Page       1 of       1

  Capital one Checking with Interest              (Reda- 904 4

                   Opening balance            04-13-10              513,525.35
                   +Deposits/Credits                 0                      0,00
                   -Checks/Debits                    1                     88.66
                   -Service charge                                          0.00
                   +Interest paid                                       316,65
                   Ending balance             os-12-10              513,753.34
                   Days in Statement Period         30

                                   INTEREST INFORMATION
                   Average Daily Balance                            513,525.35
                   Days in Earnings Period                                  30
                   Interest Earned                                      316.65
                   Annual Percentage Yield Earned                         0.75 %
                   Interest Paid this Year                            1,904.85
                   Interest Withheld this Year                          533.35

 DATE    DESCRIPTION                 CHECK#       DEBITS         CREDITS              BALANCE

       Beginning Balance                                                           513,525.35
 05-12 FED TAX WITHHELD                            88.66                           513,436.69
 05-12 Interest paid                                              316.65           513,753.34
       Ending balance                                                              513,753.34




         END OF STATEMENT
Direct inquirie9 to customer service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                               0 ENCLOSURES             Page        1 of        1

  Capital One Checking with Interest              [Redacted)   904 4

                 Opening balance             04-13-10                     513,525.35
                 +Deposits/Credits                     0                        0.00
                 -Checks/Debits                       l                           88. 66
                 -Service charge                                                   0.00
                 +Interest paid                                                  316,65
                 Ending balance              05-12-10                     513,753.34
                 Days in statement PerioQ          30

                                   INTEREST INFORMATION
                 Average Daily Balance                                    513,525.35
                 Days in Earnings Period                                          30
                 Interest Earned                                                 316.65
                 Annual Percentage Yield Earned                                 0.75 %
                 Interest Paid this Year                                    1,904.85
                 Interest Withheld this Year                                  533.35

 DATE   DESCRIPTION                CHECK#          DEBITS              CREDITS                BALANCE

       Beginning Balance                                                                   513,525. 35
 05-12 FED TAX WITHHELD                             80.66                                  513,436.69
 05-12 Interest paid                                                    316.65             513,753.34
       Ending balance                                                                      513,753.34




        END OF STATEMEUT
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHHI\N
703 CARLYLE ST
WOODMERE NY 115982917




                                              0 ENCLOSUBES     Page        1 of       1

  Capital one Checking with Interest           {Reda- 904 4

                 Opening balance            03-11-10             513,274, 67
                 +Deposits/credits                 0                   0.00
                 -Checks/Debi ts                   1                     97.48
                 -Service charge                                         o.oo
                 +Interest paid                                      348.16
                 Ending balance                                  513,525.35
                 Days in Statement Period

                                 INTEREST INFOPMATION
                 Average Daily Balance                           513,274.67
                 Days in Earnings Period                                 33
                 Interest Earned                                     348.16
                 Annual Percentage Yield Earned                          0.75 %
                 Interest Paid this Year                           1,588.20
                 Interest Withheld this Year                         444.69

 DATE   DESCRIPTION               CHECK#        DEBITS        CREDITS               BALANCE

        Beginning Balance                                                        513,274.67
 04-12 FED TAX WITHHELD                          97.48                           513,177.19
 04-12 Interest paid                                           348 .16           513,525.35
        Ending balance                                                           513,525.35




        END OF STATEMENT
Cai:>;t~cle Bank
Direct inquiries to customer service
(877) 694-9111




NINA FI SCHMI\N
703 CARLYLE ST
WOODMERE NY   115982917




                                                  0 ENCLOSURES         Page        l    of         l

   Capital One Checking with Interest               [Redad,oJ 904 4

                  Opening balance              03-11-10                  513,2'74,67
                  +Deposits/credits                    0                          0.00
                  -Checks/Debits                       l                         97.48
                  -Service charge                                                 o.oo
                  +Interest paid                                                348. 16
                  Ending balance               04-12-10                  513,525.35
                  Days in Statement Period           33

                                  INTEREST INFOfU-0:.I.TION
                  Average Daily Balance                                  513,274.67
                  Days in Earnings Period                                              33
                  Interest Earned                                           348.16
                  Annual Percentage Yield Earned.                             0.75           t
                  Interest Paid this Year                                 1,588.20
                  Interest Withheld this Year                               444.69

 DATE   DESCRIPTION                  CHECK#          DEBITS           CR£D1TS                    BALANCE

        Beginning Balance                                                                    513,274.67
 04-12 FED TAX WITHHELD                               97,48                                  513,177.19
 04-12 Interest paid                                                   348.16                513,525.35
        Ending balance                                                                       513,525.35




        END OF STATEMENT
Direct inquiries to customer Service
(877) 694-9lll




NINJ\. FISCHMAN                                              Effective 2/27/10, checks
703 CARLYLE ST                                               previously considered non-
WOODMERE NY 115982917                                        local items will now be local
                                                             items. This means funds from
                                                             some check items you deposit
                                                             may be available sooner.




                                            0 ENCLOSURES            Page        1 of       1

  Capital One Checking with Interest           [Reoa<te<lj 904 4

               Opening balance            02-11-10                    513,008.94
               +Deposits/Credits                   0                           o.oo
               -Checks/Debits                      1                         103.34
               -Service charge                                                 o.oo
               +Interest paid                                             369.07
               Ending balance             03-:1..0-10                 513,274.67
               Days in Statement Period           28

                               INTEREST INFORMATION
               Average Daily Balance                                  513,008.94
               Days in Earnings Period                                        28
               Interest Earned                                            369,07
               Annual Percentage Yield Earned                                  0.94 %
               Interest Paid this Year                                  1,240.04.
               Interest Withheld this Year                                347.21
               Interest paid during 2009                                7,071.02

 DATE   DESCRIPTION             CHECK#          DEBITS             CREDITS              BALANCE

       Beginning Balance                                                              513,008.94
 03-10 FED TAX WITHHELD                         103.34                                512,905.60
 03-10 Interest paid                                                369.07            513,274.67
       Ending balance                                                                 513,274.67




        END OF STATEMENT
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN                                                    Effective 2/27/10, checks
703 CARLYLE ST                                                   previously considered non-
WOODMERE NY 115982917                                             local it¢IXIS will now be local
                                                                  items.    This means funds from
                                                                 some check items you deposit
                                                                 may be available sooner,




                                              0 ENCLOSURES               Page        1 Of        1

  Capital One Checking with Interest              [Reoacte<l] 9 0 4 4

                 Opening balance            02-11-10                       513,008.94
                 +Deposits/Credits                    0                          0.00
                 -Checks/Debits                       1                        103.34
                 -ser,n.ce charge                                                0.00
                 +Interest paid                                                369,07
                 Ending balance             03-10-10                       513,274.67
                 Days in Statement Period         28

                                 INTEREST INFORMATION
                 Average Daily Balance                                     513,008, 94
                 Days in Earnings Period                                              28
                 Interest Earned                                                  369.07
                 Annual Percentage Yield Earned
                 Interest Paid this Year
                                                                                    0,94
                                                                             1,240,04
                                                                                           •
                 Interest Withheld this Year                                   347.21
                 Interest paid during 2009                                   7,071.02

 DATE   DESCRIPTION              CHECK#           DEBITS                CREDITS                BALANCE

       Beginning Balance                                                                   513,008.94
 03-10 FED TAX WITHHELD                            10:3.34                                 512,905.60
 03-10 Interest paid                                                     309.07            513,274.67
       Ending balance                                                                      513,274.67




        END OF STATEMENT
Capl~cle-Bank
Direct inquiries to customer service
(877) 694-9111




NINA FISCHMAN                                                 Effective 2/27/10, checks
703 CARLYLE ST                                                previously considered non-
WOODMERE NY   115982917                                       local items will now be local
                                                              items. This means functs from
                                                              some check items you deposit
                                                              may be available sooner.




                                              0 ENCX.OSURES        Page        l of       l

  Capital One Checking with Interest            [RedactedJ904 4

                 Opening balance            01-14-10                 512,725.64
                 +Deposits/credits                 0                          o.oo
                 -Checks /Debi ts                  l                        ll0.17
                 -Service charge                                             o.oo
                 +Interest paid                                          393.47
                 Ending balance             02-10-10                 513,008.94
                 Days in Statement Period         28

                                 INTEREST INFORMATION
                 Average Daily Balance                               512,725.64
                 Days in Earnings Period                                     28
                 Interest Earned                                         393.47
                 Annual Percentage Yield Earned                            1.00 %
                 Interest Paid this Year                                 870.97
                 Interest Withheld this Year                             243.87
                 Interest paid during 2009                             7,071.02

 DATE   DESCRIPTION                CHECK#        DEBITS           CREDITS               BALANCE

       Seg1nning Salance                                                             512,725.64
 02-10 FED TAX WITHHELD                          110.17                              512,615.47
 02-10 Interest paid                                               393,47            513,008.94
        Ending balance                                                               513,008.94




        END OF STATEMENT
Ca;;t"!J,cle·Bank
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN                                                 Effective 2/27/10, checks
703 CARLYLE ST                                                previously considered non-
WOODMERE NY   115982917                                       local itel'I\$ will now be local
                                                              items. This means fundS from
                                                              some check items you deposit
                                                              may be available sooner.




                                              0 ENCLOSURES           Page     1 of         1

  Capital One Checking with Interest            [Redacte<l) 904 4

                 Opening balance            01-14-10                   512,725.64
                 +Deposits/Credits                  0                        0.00
                 -Checks/Debits                     1                      110.17
                 -service charge                                             0.00
                 +Interest paid                                            393.47
                 Ending balance             02-10-10                   513,000.94
                 Days in Statement Period         28

                                 IN~ERBST INFORl.fATION
                 Average Daily Balance                                 512,725.64
                 Days in Earnings Period                                       28
                 Interest Earned                                           393.47
                 Annual Percentage Yield Earned                              1.00    t
                 Interest Paid this Year                                   870.97
                 Interest Withheld this Year                               243.87
                 Interest paid during 2009                               7,071.02

 DATE   DESCRIPTION               CHECK#         DEBITS             CREDITS              BALANCE

        Seginning Balance                                                           512,725.64
 02-10 FED TAX WITHHELD                          110.17                             512,615.47
 02-10 Interest paid                                                 393.47         513,008.94
       Ending bal a nee                                                             513,008.94




        END OF STATEHEHT
ca;,~cleBank
Direct inquiries to Customer service
(877)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                                0 ENCLOSURES           Page        1 of        1

   Capital One Checking with Interest             [Reoacte<l] 904 4

                   Opening balance            12-11-09                   512,381.04
                   +Deposits/Credits                  0                           0.00
                   -Checks/Debits                     1                         133.70
                   -Service charge                                                0.00
                   +Interest paid                                               477.50
                   Ending balance                                        512,725, 64
                   Days in Statement Period

                                   INTEREST INFORWi.TION
                   Average Daily Balance                                 512,381.84
                   Days in Earnings Period                                          34
                   Interest Earned                                              477.50
                   Annual Percentage Yield Earned                                1.00 %
                   Interest Paid this Year                                      477,50
                   Interest Withheld this Year                                  133.70
                   Interest paid during 2009                               7,071.02

 DATE    DESCRIPTION                 CHECK#       DEBITS              CREDITS                BALANCE

       Beginning Balance                                                                  512,381.84
 01-13 FED TAX WITHHELD                            133,70                                 5121248.14
 01-13 Interest paid                                                   477.50             512,725.64
       Ending balance                                                                     512,725,64




         END OF STATEMENT
Direct inquiries to customer service
(877) 694-9111




NINA FISCHHJ\N
703 CARLYLE S'l'
WOODMERE NY 115982917




                                                0 ENCLOSURES      Page        1 of        1

   Capital one Checking with Interest             [Reoa- 904 4

                 Opening balance              12-11-09              512,381.84
                 +Deposits/Credits                   0                    0,00
                 -Checks/Debi ts                     1                     133.70
                 -Service charge                                          0.00
                 +Interest paid                                         477.50
                 Ending balance                                     512,725.64
                 Days in Statement Period

                                 INTEREST INFORMATION
                 Average Daily Balance                              512,381.84
                 Days in Earnings Period                                    34
                 Interest Earned                                        477.50
                 Annual Percentage Yield Earned                           1.00 %
                 Interest Paid this Year                                477.50
                 Interest Withheld this Year                            133.70
                 Interest paid during 2009                            7,071.02

 DATE   DESCRIPTION                  CHECK#       DEBITS         CREDITS                BALANCE

        Beginning Balance                                                            5121381.84
 01-13 FED TAX WITHHELD                           133.70                             512,248.14
 01-13 Interest paid                                              477.50             512,725.64
        Ending balance                                                               512,725.64




        END OF STATEMEHT
Ca;;"!J,cle                 Bank

Direct inquiries to customer Service
(877)   694-9111




NIUA FISCHMAN
703 CARLYLE ST
WOODMERE NY     115982917




                                                0 ENCLOSURES      Page      1 of       1

  Capital One Checking with Interest              (Reda- 904 4

                   Opening balance            11-13-09              512,098.89
                   +Deposits/Credits                 0                    0.00
                   -Checks/Debits                    1                  110,04.
                   -Service charge                                        0.00
                   +Interest paid                                       392.99
                   Ending balance             12-10-09              512,381.84
                   Days in statement Period         28

                                   INTEREST INFORMATION
                   Average Daily Balance                            512,098.89
                   Days in Earnings Period                                  28
                   Interest Earned                                      392.99
                   Annual Percentage Yield Earned                          1.00 %
                   Interest Paid this Year                            7,071.02
                   Interest Withheld this Year                        1,979.89

 DATE    DESCRIPTION                 CHECK#       DEBITS         CREDITS             BALANCE
         Beginning Balance                                                        512,098.89
 12-10 FED TAX WITHHELD                           110.04                          511,988.85
 12-10 Interest paid                                              392.99          512,381.84
         Ending balance                                                           512,381.84




         END OF STATEMENT
Cai:n~cle Bank
Direet inquiries to customer Service
(877)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                                0 ENCLOSURES             Page        1 of       1

  Capital One Checking with Interest                [Redacte<I] 904 4

                   Opening balance            11--13-09                    512,098,89
                   +Deposits/Credits                    0                        0.00
                   -Checks/Debits                       1                      110,04
                   -Service charge                                                  o.oo
                   +Interest paid                                                 392,99
                   Ending balance             12-10-09                     512,381.84
                   Days in statement Period           28

                                   INTEREST INFORMATION
                   Average Daily Balance                                   512,098.89
                   Days in Earnings Period                                         28
                   Interest Earned                                             392.99
                   Annual Percentage Yield Earned                                1.00 %
                   Interest Paid this Year                                   7,071.02
                   Interest Withheld this Year                               1,979.89

 DATE    DESCRIPTION                 CHECK#          DEBITS             CREDITS               BALANCE

       Beginning Balance                                                                   5121098.89
 12-10 FED TAX WITHHELD                              110.04                                511,988.65
 12-10 Interest paid                                                     392.99            512,381.84
         "Ending balance                                                                   512,381.84




         END OF STATEMENT
Direct inquiries to customer service
(877) 694-9111




NINA FISCHMAN
703 CAALY'LE ST
WOODHERE NY   115982917




                                               0 ENCLOSURES             Page     1 of       1

  Capital one Checking with Interest             (Redacre<l]   904 4

                  Opening balance            10-14-09                     511,795,90
                  +Deposits/Credits                   0                         0.00
                  -Checks/Debits                      1                       117.83
                  -Service charge                                               0.00
                  +Interest paid                                              420.82
                  Ending balance             11-12-09                     512,098.89
                  Days in Statement Period         30

                                  INTEREST INFORMATION
                  Average Daily Balance                                   511,795.90
                  Days in Earnings Period                                         30
                  Interest Earned                                             420.82
                  Annual Percentage Yield Earned                                1.00 %
                  Interest Paid this Year                                   6,678.03
                  Interest Withheld this Year                               1,869.85

 DATE   DESCRIPTION               CHECK#          DEBITS               CREDITS            BALANCE

       Beginning Balance                                                               511,795.90
 11-12 FEP TAX WITHHELD                           117. 83                              511,678.07
 11-12 Interest paid                                                    420.82         512,098.89
       Ending balance                                                                  512,098.89




        END OF STATEMENT
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                               0 ENCLOSURES         Page      1 of       1

  Capital One Checking with Interest             {Reoaded] 904 4

                 Opening balance             10-14-09                 511,795.90
                 +Deposits/Credits                  0                        0.00
                 -Checks /Debi ts                   1                     117. 83
                 -Service charge                                            0.00
                 +Interest paid                                           420.82
                 Ending balance              11-12-09                 512,098.89
                 Days in Statement Period          30

                                 INTEREST INFORMATION
                 Average Daily Balance                                511,795.90
                 Days in Earnings Period                                      30
                 Interest Earned                                          420.82
                 Annual Percentage Yield Earned                             1.00 %
                 Interest Paid this Year                                6,678.03
                 Interest Withheld this Year                            1,869.85

 DATE   DESCRIPTION                 CRECK#       DEBITS            CREDITS             BALANCE

        Beginning Balance                                                           511,795.90
 11-12 FED TAX WITHHELD                          117.83                             511,()78.07
 11-12 Interest paid                                                420,82          512,098.89
        Ending balance                                                              512,098.89




        END OF STATEMENT
Caint~cle-Bank
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE N~   115982917




                                              0 ENCLOSURES           Page        1 of       1

  Capital One Checking with Interest            [Re<Jacted] 904 4

                 Opening balance            09-12-09                   511,472.90
                 +Deposits/Credits                  0                           o.oo
                 -Checks/Debits                     1                         125.61
                 -Service charge                                                o.oo
                 +Interest paid                                            448.61
                 Ending balance             10-13-09                   511,795.90
                 Days in Statement Period         32

                                  INTEREST INFORMATION
                 Average Daily Balance                                 511,472.90
                 Days in Earnings Period                                          32
                 Interest Barned                                              448.61
                 Annual Percentrtge Yield Earned                             1.01 %
                 Interest Paid this Year                                 6,257.21
                 Interest Withheld this Year                             1,752,02

 DATE   DESCRIPTION                CHECK#        DEBITS             CREDITS              BALANCE
       Beginning Balance                                                               511,472.90
 10-13 FED TAX WITHHELD                          125, 61                               511,347.29
 10-13 Interest paid                                                 448.61            511,795.90
        Ending balance                                                                 511,795.90




        END OF STATEMENT
Capit~cie·eank
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                                0 ENCLOSURES         Page        l   of     l

  Capital One Checking with Interest              [RedacteaJ904 4

                 Opening balance              09-12-09                 511,472.90
                 +Deposits/Credi.ts                  0                         o.oo
                 -Checks /Debi ts                    l                        125,61
                 -Service charge                                                0.00
                 +Interest paid                                               448.61
                 Ending balance               10-13-09                 511,795.90
                 Days in Statement Period           32

                                 INTEREST INFORMATION
                 Average Daily Balance                                 511,472.90
                 Days in Earnings Period                                       32
                 Interest Earned                                           448.61
                 Annual Percentage Yield Earned                                l,01 %
                 Interest Paid this Year                                 6,257.21
                 Interest Withheld this Year                             1,752.02

 DATE   DESCRIPTION                 CHECK-#       DEBITS            CREDITS               BALANCE

        Beginning Balance                                                              511,472.90
 10-13 FED TAX WITHHELD                           125.61                               511,347.29
 10-13 Interest paid                                                 448.61            511,795.90
        Ending balance                                                                 511,795.90




        END OF STATEMENT
Direct inquiries to Customer Service
(877)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY    115982917




                                                  0 ENCLOS~S             Page        1 of        1

   Capital One Checking with Interest               {Re«lded]   904 4

                   Opening balance              08-13-09                   511,170.28
                   +Depos1ts/Credits                    0                        0.00
                   -Checks/Debi ts                      1                         117.69
                   -Service charge                                                  0,00
                   +Interest paid                                                 420. 31
                   Ending balance               09-11-09                   511,472.90
                   Days in Statement Period           30

                                   INTEREST INFORMATION
                   Average Daily Balance                                   511,170.28
                   Days in Earnings Period                                         30
                   Interest Earned                                                420.31
                   Annual Percentage Yield Earned                                   1.01 %
                   Interest Paid this Year                                      5,808.60
                   Interest Withheld this Year                               1,626.41

 DATE    DESCRIPTION                   CHECK#        DEBITS             CREDITS                BALANCE

       Beginning Balance                                                                    511,170.28
 09-11 FED TAX WITHHELD                              117.69                                 511,052.59
 09-11 Interest paid                                                     420.31             511,472.90
       Ending balance                                                                       511,472.90




         END OF STATEMENT
Ca;,,t~cle              Bank

Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                              0 ENCLOSUlmS            Page         1 of       1

  Capital one Checking with Interest            (Re<laded]   904 4

                 Opening balance            08-13-09                    511,170.28
                 +Deposits/Credits                   0                            o.oo
                 -Checks/Debits                      1                          117.69
                 -Service charge                                                  o.oo
                 +Interest paid                                             420. 31
                 Ending balance             09-11-09                    511,472,90
                 Days in statement Period          30

                                 INTEREST INFORMATION
                 Average Daily Balance                                  511,170.28
                 Days in Earnings Period                                           30
                 Interest Earned                                            420.31
                 Annual Percentage Yield Earned                               1.01 %
                 Interest Paid this Year                                  5,008.60
                 Interest Withheld this Year                              1,62ii.41

 DATE   DESCRIPTION                CHECK#        DEBITS              CREDITS                BALANCE

        Beginning Balance                                                                511,170.28
 09-11 FED TAX WITHHELD                          117.69                                  511,052.59
 09-11 Interest paid                                                  420. 31            511,472.90
       Ending balance                                                                    511,472.90




        END OF STATEMENT
eai,;~cle-Bank
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                              0 ENCLOSURES             Page        1 of        1

  Capita1 One Checking with Interest              [Redact,<j] 904 4

                 Opening balance            07-11-09                     510,827.93
                 +Deposits/Credits                 0                              0.00
                 -Checks /Debi ts                  1                            133.14
                 -Service charge                                                  0.00
                 +Interest paid                                                 475.49
                 Ending balance                                          511,170,28
                 Days in Statement Period

                                 INTEREST INFORMATION
                 Average Daily Balance                                   510,827.93
                 Days in Earnings Period                                         33
                 Interest Barned                                             475.49
                 Annual Percentage Yield Earned                                  1.03 %
                 Interest Paid this Year                                   5,388.29
                 Interest Withheld this Year                               1,508.72

 DATE   DESCRIPTION                CHECK#         DEBITS              CREDITS               BALANCE

        Beginning Balance                                                                 510,827.93
 08-12 FED TAX WITHHELD                            133,14                                 510,694.79
 08-12 Interest paid                                                   475.49             511,170.28
        Ending balance                                                                    511,170.28




        END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                              0 ENCLOSURES          Page        1 of        1

  Capital One Checking with Interest            IReoade<lJ 904 4

                 Opening balance            07-11-09                  510,827.93
                 +Deposits/Credits                 0                           o.oo
                 -Checks /Debi ts                  1                         133.14
                 -Service charge                                               o.oo
                 +Interest paid                                           475,49
                 Ending balance             08-l2-09                  511,170.28
                 Days in Statement Period         33

                                 INTEREST INFORMATION
                 Average Daily Balance                                510182?.93
                 Days in Earnings Period                                        33
                 Interest Earned                                          475.49
                 Annual Percentage Yield Earned                             1.03 %
                 Interest Paid this Year                                5,388.29
                 Interest Withheld this Year                            1,508, 72

 DATE   DESCRIPTION                CHECK#       DEBITS             CREDITS                BALANCE

        Beginning Balance                                                             510,827.93
 08-12 FED TAX WITHHELD                         133 .14                               510,694.79
 08-12 Interest paid                                                475.49            511,170, 28
        Ending balance                                                                511 I 170, 28




        END OF STATEMENT
   ---:.,.
Cap1            ,rt.
         ~vru: Bank

PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                               0 ENCLOSURES          Page        1 of       1

  Capital one Checking with Interest              [Rooaded] 904 4

                 Opening balance             06-11-09                  510,453.17
                 +Deposits/Credits                  0                           o.oo
                 -Checks/Debits                     1                         145.74
                 -service charge                                             0.00
                 +Interest paid                                            520,50
                 Ending balance              07-10-09                  510,827.93
                 Days in statement Period          30

                                   INTEREST INFOP.MATION
                 Average Daily Balance                                 510,453,17
                 Days in Earnings Period                                          30
                 Interest Earned                                           520.50
                 Annual Percentage Yield Earned                              1.25 %
                 Interest Paid this Year                                 4,912.80
                 Interest Withheld this Year                             1,375.58

 DATE   DESCRIPTION                CHECK#         DEBITS            CREDITS              BALANCE

       Beginning Balance                                                               510,453.17
 07-10 FED TAX WITaHELD                           145,74                               510,307.43
 07-10 Interest paid                                                 520.50            510,827.93
       Ending balance                                                                  510,827.93




        END OF STATEMENT
                ,rP,
  --=t~vra::.Bank
Cap,

PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHMAN
703 CAR.LYLE ST
WOODMERE NY    115982917




                                                 0 ENCLOSURES           Page        1 of       1

  Capital One Checking with Interest                [Redacted] 904 4

                   Opening balance             06-11-09                   510,453.17
                   +Deposits/Credits                    0                       0.00
                   -Checks/Debits                      1                         145.74
                   -service charge                                              0.00
                   +Interest paid                                             520.50
                   Ending balance              07-10-09                   510,827.93
                   Days in Statement Period          30

                                     INTEREST INFORMATION
                   Average Daily Balance                                  510,453.17
                   Days in Earnings Period                                       30
                   Interest Earned                                           520.50
                   Annual Percentage Yield Earned                              1.25 %
                   Interest Paid this Year                                 4,912.80
                   Interest Withheld this Year                             1,375.58

 DATE    DESCRIPTION                 CHECK##        DEBITS             CREDITS               BALANCE

       Beginning Balance                                                                  510,453.17
 07-10 FED TAX WITHHELD                             145,74                                510,307.43
 07-10 Interest paid                                                   520.50             510,827.93
       Endi.ng balance                                                                    510,827.93




         END OF STATEMEHT
PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHMAl,J
703 CARLYLE ST
WOODHBRE NY   115982917




                                                0 ENCLOSURES          Page        l of       l

   Capital One Checking with Interest             (Redacted]904 4.

                   Opening balance            05-13-09                  510,091.17
                   +Deposits/Credi.ts                0                           o.oo
                   -Checks/Debits                    1                         140.78
                   -Service charge                                              o.oo
                   +Interest paid                                              502.78
                   Ending balance             06-10-09                  510,453.17
                   Days in statement Period         29

                                   INTEREST INFORMATION
                   Average Daily Balance                                510,091,17
                   Days in Earnings Period                                      29
                   Interest Earned                                          502.70
                   Annual Percentage Yield Earned                               1.25 %
                   Interest Paid this Year                                4,392.30
                   Interest Withheld this Year                            1,229,84

 DATE    DESCRIPTION               CHECK#          DEBITS            CREDITS               BALANCE

         Beginning Balance                                                              510,091.17
 06-10 FED TAX WITHHELD                            140.78                               509,950.39
 06-10 Interest paid                                                 502.78             510,453.17
         Ending balance                                                                 510,453.17




         END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                              0 ENCLOSURES            Page        1 of        1

  Capital One Checking with Interest            [Redacted]   904 4

                 Opening balance            04-11-09                    509,646.66
                 +Deposits/Credits                   0                           o.oo
                 -Checks/Debits                     1                       172.87
                 -Service charge                                              0.00
                 +Interest paid                                             617.38
                 Ending balance             05-12-09                    510,091.17
                 Days in Statement Period         32

                                 INTEREST INFORMATION
                 Average Daily Balance                                  509,646.66
                 Days in Earnings Period                                           32
                 Interest Barned                                               617.30
                 Annual Percentage Yield Earned                                 1. 39 %
                 Interest Paid this Year                                  3,089.52
                 Interest Withheld this Year                              1,089.06

 DATE   DESCRIPTION               CHECK#         DEBITS              CREDITS                BALANCE

       Beginning Balance                                                                 509,646.66
 05-12 FED TAX WITHHELD                          172.87                                  509,473.79
 05-12 Interest paid                                                  617.30             510,091.17
       Ending balance                                                                    510,091.17




        END OF STATEMEUT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISC~
703 CARLYLE ST
WOODMERE NY   115982917




                                              0 ENCLOSURES             Page         1 of         1

   Capital One Checking with Interest           {Redacte<!J   904 4

                 Opening balance            04-11-09                     509,646.66
                 +Deposits/Credits                   0                         0.00
                 -Checks/Debits                      1                           172.87
                 -Service charge                                                  0.00
                 +Interest paid                                              617.38
                 Ending balance             05-12-09                     510,091.17
                 Days in statement Period          32

                                 INTEREST INFORMATION
                 Average Daily Salance                                   509,646.66
                 Days in Earnings Period                                          32
                 Interest Earned                                             617, 38
                 Annual Percentage Yield Barned                                1. 39       t
                 Interest Paid this Year                                   3,889.52
                 Interest Withheld this Year                               1,089.06

 DATE   DESCRIPTION              CHECK#          DEBITS               CREDITS                  BALANCE

        Beginning Balance                                                                 509,646.66
 05-12 FED TAX WITBH&LO                          172.87                                   509,-473.79
 05-12 Interest paid                                                   617 .38            510,091.17
        Ending balance                                                                     510,091.17




        END OF STATEMEl~T
Caint~cle Bank
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODHERE NY 115982917




                                              0 ENCLOSURES           Page        1 of        1

  Capital One Checking with Interest            [Redacte<l] 904 4

                 Opening balance            03-12-09                   509,149.18
                 +Deposits/Credits                 0                            o.oo
                 -Checks/Debits                    1                       193.46
                 -Service charge                                             0.00
                 +Interest paid                                            690.94
                 Ending balance             04-10-09                   509,646.66
                 Days in statement Period         30

                                 INTEREST INFORMATION
                 Average Daily Balance                                 509,149.18
                 Days in Earnings Period                                          30
                 Interest Earned                                              690.94
                 Annual Percentage Yield Earned                                 1. 66 %-
                 Interest Paid this Year                                 3,272.14
                 Interest Withheld this Year                                  916. 19

 DATE   DESCRIPTION                CHECK#        DEBITS             CREDITS                BALANCE

       Beginning Balance                                                                509,149.18
 04-10 FED TAX WITHHELD                         193. 46                                 508,955.72
 04-10 Interest paid                                                 690.94             509,646.66
        Encling balance                                                                 509,646.66




        END OF STATEMENT
Cap,    --:ta,ri,
             vrtt:.Bank
            7

P~IVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                               0 ENCLOSURES            Page        1 of       1

  Capital One Checking with Interest             [Redacted]   904 4

                 Opening balance            03-12-09                     509,149.18
                 +Deposits/Credits                    0                           o.oo
                 -Checks/Debits                      1                       193.46
                 -service charge                                               0.00
                 +Interest paid                                              690.94
                 Ending balance             04-10~09                     509,646.66
                 Days in Statement Period         30

                                 INTEREST INFORMATION
                 Average Daily Balance                                   509,149.18
                 Days in Earnings Period                                         30
                 Interest Earned                                                690,94
                 Annual Percentage Yield Earned                                   1. 66 %
                 Interest Paid this Year                                      3,272.14
                 Interest Withheld this Year                                    916.19

 DATE   DESCRIPTION                CHECK#         DEBITS              CREDITS               BALANCE

        Beginning Balance                                                                509,149.18
 04-10 FED TAX WITHHELD                           193.46                                 508,955.72
 04-10 Interest paid                                                   690.94            509,646.66
        Ending balance                                                                   509,6-46.66




        END OF STATEMENT
Capit~cle Bank
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CAR.LYLE ST
WOODMERE NY   115982917




                                                 0 ENCLOSURES            Page        1 of        1

   capital one Checking with Interest              (Re<Jacte<I] 904 4

                  Opening balance              02-12-09                    508,642,25
                  +Deposits/Credits                    0                         0.00
                  -Checks/Debits                       1                          197.14
                  -Se:r:vice charge                                                 0.00
                  +Interest paid                                                  704.07
                  Ending balance               03-11-09                    509,149.18
                  Days in Statement Peri¢d            28

                                  INTEREST INFORMATION
                  Average Daily Balance                                    508,642.25
                  Days in Earnings Period                                          28
                  Interest Earned                                              704,07
                  Annual Percentage Yield Earned                                   1.82 %
                  Interest Paid this Year                                       2,581.20
                  Interest Withheld this Year                                     722.73
                  Interest paid during 2008                                     7,290.71

 DATE   DESCRIPTION                   CHECK#        DEBITS              CREDITS                BALANCE

       Beginning Balance                                                                    508,642.25
 03-11 FED TAX WITHHELD                             197.14                                  508,4-45.11
 03-11 Interest paid                                                     704.07             509,149,1B
        Ending bal a nee                                                                    509,149.18




        END OF STATEMENT
Cainf'!}cle·Bank
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CAR.LYLE ST
WOODMERE NY     115982917




                                                0 ENCLOSURES          Page     1 of         1

   Capital one Checking with Interest              [Redacted]904 4

                  Opening balance              02-12-09                 508,642.25
                  +Deposits/credits                   0                       0.00
                  -Checks /Debi ts                    1                     197,14
                  -Service charge                                             0.00
                  +Interest paid                                            704. 07
                  Ending balance               03-11-09                 509,149.18
                  Days in Statement Period           28

                                  INTEREST INFORMATION
                  Average Daily Balance                                 508,642.25
                  Days in Earnings Period                                        28
                  Interest Earned                                           704.07
                  Annual Percentage Yield Earned                              1. 82 %
                  Interest Paid thi$ Year                                 2,581.20
                  Interest Withheld this Year                               722.73
                  Interest paid during 2008                               7,290.71

 DATE   DESCRIPTION                   CHECK#        DEBITS           CREDITS             BALANCE

        Beginning Balance                                                             508,642.25
 03-11 FED TAX WITHHELD                             197.14                            508,445.11
  03-11 Interest paid                                                 704,07          509 1 149,lS
        Ending balance                                                                509,149.18




        END OF STATEMENT
ea;,t'!},cle·aank
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCJ:.Jl.1AN                                                    Thank you for banking with us,
703 CARLYLE ST                                                        capital one Bank is a trade
WOODMERE NY      115982917                                            na:me of Capital One, N.A. and
                                                                      does not refer to a separately
                                                                      insured institution.




                                                   0 ENCLOSURES             Page        1 of         1

   Capital One Checking with Interest                 [Re<laded)   904 4

                     Opening balance              01-14-09                    508,066.34
                     +Deposits/Credits                    0                            o.oo
                     -Checks/Debits                        1                         223.96
                     -Sei:vice charge                                                  o.oo
                     +Interest paid                                               799,81
                     Ending balance               02-11-09                    508,942.25
                     Days in statement Period           29

                                       INTEREST INFORMATION
                     Average Daily Balance                                    508,066.34
                     Days in Earnings Period                                          29
                     Intere::.t Earned                                            799.87
                     Annual Percentage Yield Earned                                 2.00 %
                     Interest Paid this Year                                    1,877.13
                     Interest Withheld this Year                                  525.59
                     Interest paid during 2008                                  7,290.71

  DATE    DESCRIPTION                    CHECK#        DEBITS              CREDITS                BALANCE

        Beginning Balance                                                                     508 I 066 • 34
  02-11 FED TAX WITHHELD                               223.9~                                 507,842.38
  02-11 Interest paid                                                       799.87            508,642.25
          Ending balance                                                                      508,642.25




          END OF STATEMENT
Cai:ut'!!,cle·Bank
PRIVATE .BANKING CLIENT
(877) 694-9111




NINA FISCHWAN                                                 Thank you for banking with us,
703 CAlU.'iLE ST                                              Capital One Bank is a trade
WOODHERE NY 115982917                                         name of Capitai One, N.A. and
                                                              does not refer to a separately
                                                              insured institution.




                                               0 ENCLOSURES         Page      l    of       l

  Capital One Checking with Interest             (Redadedj 904 4

                 Opening balance             01-14-09                 508,066.34
                 +Deposits/Credits                  0                        o.oo
                 -Checks/Debits                     l                     223.96
                 -Service charge                                            0.00
                 +Interest paid                                           799.87
                 Ending balance              02-11-09                 508,642.25
                 Days in Statement Period          29

                                 INTEREST INFORMATION
                 Average Daily Balance                                508,066.34
                 Days in Earnings Period                                          29
                 Interest Earned                                          799.87
                 Annual Percentage Yield Earned                             2.00 %
                 Interest Faid this Year                                1,877.13
                 Interest Withheld this Year                              525.59
                 Interest paid during 2008                              7,290.71

 DATE   DESCRIPTION                CHECK#-        DEBITS           CREDITS                BALANCE

       Beginning Balance                                                               508,066.34
 02-11 FED TAX WITHHELD                           223.96                               507,842.38
 02-11 Interest paid                                                799.87             508,642,25
       Ending balance                                                                  508,642.25




        END OF STATEMENT
Cai:>;t~cle·sank

PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                Thank you for banking with us,
703 CARLYLE ST                                               cap1tal one Bank is a trade
WOODUERE NY   115982917                                      name of Capital one, N,A, and
                                                             does not refer to a separately
                                                             insured institution·.




                                              0 ENCLOSURES        Page     1 of        1

  Capital One Checking with Interest            (Reda- 904 4

                 Opening balance            12-11-08                507,290.71
                 +Deposits/Credits                 0                      0.00
                 -Checks/Debits                    1                    301.63
                 -service charge                                          o.oo
                 +Interest paid                                       1,077.26
                 Ending balance             01-13-09                508,066.34
                 Days in statement Period         34

                                 INTEREST INFORMATION
                 Average Daily Balance                              507,290.71
                 Days in Earnings Period                                    34
                 Interest Earned                                      1,077.26
                 Annual Percentage Yield Earned                           2.30 %
                 Interest Paid this Year                              1,077.26
                 Interest Withheld this Year                            301.63
                 Interest paid during 2008                            7,290.71

 DATE   DESCRIPTION               CHECK#        DEBITS          CREDITS              BALANCE

       Beginning Balance                                                         507,290.71
 01-13 FED TAX WITHHELD                         301.63                           506,989.08
 Ol-13 Interest paid                                           1,077.26          508,066.34
       Ending balance                                                            508,066.34




        END OF STATEMENT
PRlVATE BANKING CLIENT
(877} 694-9111




NINA FISCHMAN                                                 Thank you for banking with us.
703 CARLYLE ST                                                capital one Bank is a trade
WOODMERE NY   115982917                                       name of Capital One, N.A. and
                                                              does not refer to a separately
                                                              insured institution.




                                              0 ENCLOSURES            Page        1 of         1

   Capital One Checking with Interest           [Re<lade<!J 904 4

                 Opening balance            12-11-08                    507,290.71
                 +Deposits/Credi.ts                 0                            o.oo
                 -Checks/Debits                     1                          301,63
                 -service charge                                                 o.oo
                 +Interest paid                                           1,077.26
                 Ending balance             01-13-09                    508,066.34
                 Daya in Statement Period         34

                                 INTEREST INFORMATION
                 Average Daily Balance                                  507,290.71
                 Days in Earnings Period                                        34
                 Interest Earned                                          1,077.26
                 Annual Percentage Yield Earned                               2.30 %
                 Interest Paid this Year                                  1,077.26
                 Interest Withheld this Year                                   301.63
                 Interest paid during 2008                                7,290.71

 DATE   DESCRIPTION              CHECK#          DEBITS             CREDITS                 BALANCE

       Beginning Balance                                                                507 I 290 • 7l
 01-13 FED TJ\X WITHHELD                         301.63                                 506,989.08
 01-13 Interest paid                                                1,071.26            508,066.34
       Ending balance                                                                   508,066.34




        END OF STATEMENT
Cai,;t~cle Bank
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                   Thank you for banking with us,
703 CARLYLE ST                                                  Capital One Bank is a trade
WOODMERE NY   115982917                                         name of Capital One, N.A. and
                                                                does not refer to a separately
                                                                insured institution.




                                              0 ENCLOSURES             Page      1 of       1

  Capital One Checking with Interest            {Redacted]   904 4

                 Opening balance            11-14-08                     506,181.07
                 +Deposits/Credits                   0                         0.00
                 -Checks/Debits                      0                         0.00
                 -Service charge                                               0.00
                 +Interest paid                                            lr109.64
                 Ending balance             12-10-oe                     507,290.71
                 Days in Statement Period         27

                                 INTEREST INFORMATION
                 Average Daily Balance                                   506,181.07
                 Days in Earnings Period                                         27
                 Interest Earned                                           1,109.64
                 Annual Percentage Yield Earned                                 3,00 %
                 Interest Paid this Year                                   7,290.71

 DATE   DESCRIPTION              CHECK#          DEBITS               CREDITS            BALANCE

       Beginning Balance                                                              506,181.07
 12-10 Interest paid                                                 1,109.64         507,290.71
       Ending balance                                                                 507 I 290. 71




        END OF STATEMENT
Cai:,,t'!J,cle·sank
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FI SCJ-JMAN                                                  Thank you for banking with us.
703 CAR.LYLE ST                                                   capital One Bank is a trade
WOODMERE NY   115982917                                           narae of Capital One, N.A. and
                                                                  does not refer to a separately
                                                                  insured institution.




                                                0 ENCLOSURES             Page        1 of        1

   Capital One Checking with Interest             [Redacted]   904 4

                   Opening balance            11-14-08                     506,181.01
                   +Deposits/Credits                   0                            0.00
                   -Checks/Debits                      0                            0.00
                   -service charge                                                  0.00
                   +Interest paid                                               1,109.64
                   Ending balance             12-10-00                     507,290.71
                   Days in Statement Period         27

                                   INTEREST INFORMATION
                   Average Daily Balance                                   506,181.07
                   Days in Earnings Period                                         27
                   Interest Earned                                           1,109.64
                   Annual Percentage Yield Earned                                   3,00 %
                   Interest Paid this Year                                   7,290.71

 DATE   DESCRIPTION                 CHECK#         DEBITS               CREDITS               BALANCE

       Beginning Balance                                                                   506,181.07
 12-10 Interest paid                                                   1,109.64            507,290.71
       Ending balance                                                                      507 1290, 71




        END OF STATEMENT
PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHMAN                                                   Thank you for banking with us.
703 CARLYLE ST                                                  capital one Bank is a trade
WOODMERE NY   115982911                                         name of Capital One, N.A. and
                                                                does not refer to a separately
                                                                insured institution.




                                                0 .ENCLOSURES         Page      1 of        1

  capital one Checking with Interest              [Redadedj 904 4

                   Opening balance            10-11-08                  504,182.61
                   +Deposits/Credits                 0                         o.oo
                   -Checks/Debits                    0                         o.oo
                   -Service charge                                             o. 00
                   +Interest paid                                         11398.40
                   Ending balance             11-13-08                  506,181.07
                   Days in Statement Period         34

                                   INTEREST INFORMATION
                   Average Daily Balance                                504,702,67
                   Days in Earnings Period                                      34
                   Interest Earned                                        1,390.40
                   Annual Percentage Yield Earned                             3.01 %
                   Interest Paid thia Year                                6,181.07

 DATE    DESCRIPTION                CHECK#         DEBITS            CREDITS              BALANCE

         Beginning Balance                                                             504,782, 67
 11-13 Interest paid                                                1,398.40           506,181.07
         Ending balance                                                                506,181.07




         END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                     Thank you £or banking with us.
703 CARLYLE ST                                                    capital one Bank is a trade
WOODMERE NY 115982917                                             name of Capital One, N.A. and
                                                                  does not refer to a separately
                                                                  insured institution.




                                              0 ENCLOSURES               Page      1 of       1

  Capital one Checking with Interest              [Redacted]   904 4

                 Opening balance            10-11-08                       504,782.67
                 +Deposits/Credi.ts                   0                           0.00
                 -Checks/Debits                       0                           0.00
                 -Service charge                                                  o.oo
                 +Interest paid                                              1,398.40
                 :Ending balance            11-13-08                       506,181.07
                 Days in Statement Period         34

                                 INTEREST INFORMATION
                 Average Daily Balance                                     504,782,67
                 Days in Earnings Period                                           34
                 Interest Earned                                             1,398.40
                 Annual Percentage Yield Earned                                   3.01 %
                 Interest Paid this Year                                     6,181.07

 DATE   DESCRIPTION               CHECK#           D:tBITS              CREDITS             BALANCE

        Beginning Balance                                                                504,782.67
 11-13 Interest paid                                                   1,398.40          506,181.07
        Ending balance                                                                   SOd,181,07




        END OF STATEMENT
PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCffl,W,J                                               Thank you for banking with ~s.
703 CARLYLE ST                                                 capital one Bank is a trade
WOODMERE NY   115982917                                        name of Capital One, N,A. and
                                                               does not refer to a separately
                                                               insured institution.




                                                0 ENCLOSURES        Page      1 of       1

   Capital One Checking with Interest

                   Opening balance            09-12-08                503,592.97
                   +Deposits/Credits                 0                       o.oo
                   -Checks/Debits                    0                       o.oo
                   -Service charge                                           o.oo
                   +Interest paid                                       1,189.70
                   Ending balance             10-10-08                504,782,67
                   Days in statement Period         29

                                   INTEREST INFORMATION
                   Average Daily Balance                              503,592.97
                   Days in Earnings Period                                     29
                   Interest Earned                                      1,189.70
                   Annual Percentage Yield Earned                           3. 01 %
                   Interest Paid this Year                              4,782.67

 DATE    DESCRIPTION                CHECK#        DEBITS          CREDI'tS             BALANCE

         Beginning Balance                                                          503,592,97
 10-10 Interest paid                                             1,189.70           504,782.67
         Ending balance                                                             504,782.67




         END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                Thank you for banking with us.
703 CARLYLE S'I'                                             capital One Bank is a trade
WOODMERE NY 115982917                                        name of Capital One, N.A. and
                                                             does not refer to a separately
                                                             insured institution.




                                              0 ENCLOSURES        Page     1 of       1

  Capital One Checking with Interest            !Reoa- 904 4
                 Opening balance            09-12-08                503,592.9?
                 +Deposits/Credits                 0                      o.oo
                 -Checks /Debi ts                  0                      0.00
                 -Service charge                                          o.oo
                 +Interest paid                                       1,189.70
                 Ending balance             10-10-08                504,782.67
                 Days in Statement Period         29

                                 INTEREST INFORMJ,,TION
                 Average Daily Balance                              503,592.97
                 Days in Earnings Period                                    29
                 Interest Earned                                      1,189.70
                 Annual Percentage Yield Earned                           3.01 %
                 Interest Paid this Year                              4,782.67

 DATE   DESCRIPTION               CHECK#         DEBITS         CREDITS             BALANCE

       Beginning Balance                                                         503,592.97
 10-10 Interest paid                                           1,189.70          504,782.67
       Ending balance                                                            5041782.67




        ENO OF STATEMENT
Ca;,t~cle-Bank
PRIVATE BAN.KING CLIENT
(877) 694-9111




NINA FISCHHAN                                                 Thank you for banking with us,
703 CARLYLE ST                                                capital One Bank is a trade
WOODMERE NY     115982917                                     n.ua.e of Capital One, N,A, and
                                                              does not refer to a separately
                                                              insured institution.




                                               0 ENCLOSURES           Page        l Of       l

  Capital One Checking with Interest              [Redacted)904 4

                 Opening balance             08-13-08                   502,365.20
                 +Deposits/Credits                   0                           0,00
                 -Checks/Debits                      0                           0,00
                 -Service charge                                                 0.00
                 +Interest paid                                              1,227.77
                 Ending balance              09-11-08                   503,592.97
                 Days in Statement Period           30

                                   INTEREST INFORMATION
                 Average Daily Balance                                  502,365.20
                 Days in Earnings Period                                           30
                 Interest Earned                                             1,227.77
                 Annual Percentage Yield Earned                                  3.01 %
                 Interest Paid this Year                                     3,592.97

 DATE   DESCRIPTION                CHECK#          DEBITS           CREDITS                BALANCE

       Beginning Balance                                                                5021365,20
 09-11 Interest paid                                                1,227.77            503,592.97
        End.1.ng balance                                                                5031592.97




        END OF STATEWENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                   Thank you for banking with us,
703 CARLYLE ST                                                  capital one Bank is a trade
WOODMERE NY 115982917                                           nat\\e of Capital one, N,A. and
                                                                does not refer to a separately
                                                                insured institution,




                                              0 ENCLOSURES              Page      l of       l

  Capital One Checking with Interest              [Re<lade<l] 904 4

                 Opening balance            08-13-08                      502,365.20
                 +Deposits/Credits                    0                          0,00
                 -Checks/Deb.l.ts                     0                          0.00
                 -Service charge                                                 o.oo
                 +Interest paid                                             1,227.77
                 Ending ba1ance             09-11-08                      503,592.97
                 Days in Statement Period         30

                                 INTEREST INFORMATION
                 Average Daily Balance                                    502,365.20
                 Days in Earnings Period                                          30
                 Interest Earned                                            1,227.77
                 Annual Percentage Yield Earned                                 3.01 %
                 Interest Paid thi5 Year                                    3,592.97

 DATE   DESCRIPTION              CHJ!CK#           DEBITS              CREDITS             BALANCE

        Beginning Balance                                                               502,365.20
 09-11 Interest paid                                                  1,227.77          503,592.97
        Ending balance                                                                  503,592.97




        END OF STATEMENT
Ca;;taJcle·Bank
PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHMAN                                                  Thank you for banking with us.
703 CARLYLE ST                                                 Capital One Bank is a trade
WOODMERE NY   115982917                                        name of Capital one, N.A. and
                                                               does not refer to a separately
                                                               insured institution.




                                                0 ENCLOSURES        Page         lot         1

  Capital One Checking with Interest              (Reda- 904 4

                   Opening balance            07•12-08                501,058,88
                   +Deposits/Credits                 0                          o.oo
                   -Checks/Debits                    0                      0.00
                   -Service charge                                          0.00
                   +Interest paid                                       1,306.32
                   Ending balance             08-12-08                502,365.20
                   Days in Statement Period         32

                                   INTEREST INFORMATION
                   Average Daily Balance                              501,058.88
                   Days in Earnings Period                                    32
                   Interest Earned                                      1,306.32
                   Annual Percentage Yield Earned                           3.01 %
                   Interest Faid this Year                                 2,3t'i5.20

 DATE    DESCRIPTION                 CHECK#       DEBITS          CREDITS                 BALANCE

       Beginning Balance                                                                501,058.88
 08-12 Interest paid                                             1,306.32               502,365.20
         Ending balance                                                                 502,365,20




         END OF STATEMENT
   --:• •
Ca'Pl•'!?vr«::  ,ri,
               Bank

PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                    Thank you for banking with us.
703 CARLYLE ST                                                   Capital one Bank is a trade
WOODMERE NY 115982917                                            name of Capital One, N.A. and
                                                                  does not refer to a separately
                                                                  insured institution.




                                              0 ENCLOSURES               Page      1   of     1

  Capital one Checking with Interest            {R,<lacte<l]   904 4

                 Opening balance            07-12-08                       501,058.88
                 +Deposits/Credits                 0                              o.oo
                 -Checks /Debi ts                  0                             0.00
                 -Service charge                                                 0.00
                 +Interest paid                                              1,306.32
                 Ending balance             08-12-08                       502,365.20
                 Days in statement Period         32

                                 INTEREST INFORMATION
                 Average Daily Balance                                     501,058.88
                 Days in Earnings Period                                           32
                 Interest Earned                                             1,306.32
                 Annual Percentage Yield Earned                                  3.01 %
                 Interest Paid this Year                                     2,365.20

 DATE   DESCRIPTION               CHECK#         DEBITS                CREDITS              BALANCE

        Beginning Balance                                                                501,058.88
 08-12 Interest paid                                                   1,306.32          502,365.20
        Enciing balance                                                                  5021365,20




        END OF STATEMENT
Capit~cle-Bank

PRIVATE SANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN                                                 Thank you for banking with us.
703 CARLYLE ST                                                capital One Bank is a trade
WOODMERE NY   115982917                                       name of Capital One, N,A. and
                                                              does not refer to a separately
                                                              insured institution.




                                              0 ENCLOSURES            Page      l   of     l

  Capital One Checking with Interest            [Redacte<l} 904 4


                 Opening balance            06-16-08                          0.00
                 +Deposits/Credits                  l                   soo,000.00
                 -Checks/Debi ts                    0                         0.00
                 -Service charge                                               o.oo
                 +Interest paid                                           1,058.88
                 Ending balance             07-11-08                    501,058.88
                 Daya in statement Period         26

                                 INTEREST INFORMATION
                 Average Daily Balance                                  500,000,00
                 Days in Earnings Period                                        26
                 Interest Earned                                          1,058.88
                 Annual Percentage Yield Earned                               3.01 %
                 Interest Paid this Year                                  1,058.88

 DATE   DESCRIPTION               CHECK#         DEBITS              CREDITS             BALANCE

       Beginning Balance                                                                    0.00
 06-16 Transfer credit                                         500,000.00             500,000.00
       FR XXXXXX:7656
 07-11 Interest paid                                                1,058.88          501,058.88
        Ending balance                                                                501,058.88




        END OF STATEMENT
PRIVATE BANKING-GABRIEL LUCll\N
(817)   694-9111




NINA FISCHMAN                                                     Thank you for banking with us.
703 CARLYLE ST                                                    Capital One Bank is a trade
WOODMERE NY 115982917                                             name of Capital One, N,A. and
                                                                  does not refer to a separately
                                                                  insured institution.




                                                0 ENCLOSURES             Page     l of       l

  Capital One Checking with Interest              [Redacted}   904 4

                   Opening balance            06-16-08                           0.00
                   +Deposits/Credits                  1                    soo,000.00
                   -Checks/Debits                     0                          0.00
                   -Service charge                                               0.00
                   +Interest paid                                            1,058.88
                   Ending balance             0,-11-00                     501,059.88
                   Days in statement Period         26

                                   INTEREST INFORMATION
                   Average Daily Balance                                   soo,000.00
                   Days in Earnings Period                                         26
                   Interest Earned                                           1,058.88
                   Annual Percentage Yield Earned                                3.01 %
                   Interest Paid this Year                                   1,059.88

 DATE    DESCRIPTION                CHECK#         DEBITS               CREDITS            BALANCE

         Beginning Balance                                                                    0,00
 08-16 Transfer Credit                                            500,000.00            500,000.00
       FR XXXXXX7656
 07-11 Interest paid                                                   1,058.88         501,058.88
         Ending balance                                                                 501,058.88




         END OF STATEMENT
Exhibit K
   Ca~cle· I                             Private Banking                                            DepositServices ITrustAccounts I Lending




       NINA FISCHMAN
       703 CARLYLE ST
       WOODMERE NY 115982917




                                                                                        Conlact your Privale Banker to discuss your
       • New address? Please cortact customer service 10 update.                        presenl and future needs. Tuey are able lo help you wHh
                                                                                        deposit, costom lending and wealth planning services.



 ACCOUNT SUMMARY                              FOR PERIOD APRIL 01. 2019 - JUNE 28, 2019


Wealth Mgt Int Checking [Redacted] 9036
Previous Balance 03/31 /19                                  $52,164.16         Number of Days in Cycle                                                 89
O Deposits/Credits                                               $0.00         Minimum Balance This Cycle                                           $0.00
Interest Paid                                                    $5.46         Average Collected Balance                                      $22,619.98
4 Checks/Debits                                            -$52,169.62         Interest Earned During this Cycle                                    $5.46
Service Charges                                                  $0.00         Interest Paid Year-To-Date                                         $31.18
Ending Balance 06/28/19                                          $0.00         Annual Percentage Yield Earned                                      0.20%


ACCOUNT DETAIL                       FOR PERIOD APRIL 01, 2019           - JUNE 28, 2019

_wealth~ Int Checking [Redacted] _9_03'-6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                    Amount             Resu/tin9. Balance        Transact/on Type         Description                Debit Card
04119               -$50,000.00                     $2,164.16        Debit                    TRANSFER WITHDRAWAL TO ... 9060
04/30                      $5.29                    $2,169.45        Credit                   Interest paid
04/30                     -$1.27                    $2,168.18        Debit                    FED TAX WITHHELD
05/15                -$2.168.31                         -$0.13       Debit                    Customer withdrawal
05/15                      $0.17                         $0.04       Credit                   Interest paid
05/15                     -$0.04                         $0.00       Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.                                                   PAGE 1 OF 2
Weatth Management deposit and lending products and services
offered by Capilal One, NA., Capital One Bank Is a trade name of                                                                      MEMBER      @
Capital One, NA and does not refer to a separalely insured
inslilulion, Member FDIC,® 2019 Capital One, All rights reserved.                                                                     FDIC        1:.;1111ti
                                         Private Banking                                             DepositServices \Trust Accounts ILending




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                         Contact your Private Banker lo discuss your
       • New address? Please cor1act customer service to update.                         present and future needs. lhey are able to help you with
                                                                                         deposit custom lending and wealth planning services.



    ACCOUNT SUMMARY                           FOR PERIOD JANUARY 01, 2019 - MARCH 29, 2019


Wealth Mgt Int Checking [Redacted] 9036
Previous Balance 12/31 /18      $52,144.62                                    Number of Days in Cycle                                                    88
O Deposits/Credits                    $0.00                                   Minimum Balance This Cycle                                        $52,144.62
Interest Paid                       $25.72                                    Average Collected Balance                                         $52,151.12
 3 Checks/Debits                     -$6.18                                   Interest Earned During this Cycle                                     $25.72
Service Charges                       $0.00                                   Interest Paid Year-To-Date                                            $25.72
Ending Balance 03/29/19         $52,164.16                                    Annual Percentage Yield Earned                                         0.20%

ACCOUNT DETAIL                       FOR PERIOD JANUARY 01. 2019            - MARCH 29, 2019

Wealth Mgt Int Checking [Redacted] 9036
-             -                        ~-                      ---------------------------
Date                      Amount            Resulting Balance       Transaction   Type         Descrie_tion                                         Debit Card
01/31                         $8.86                  $52,153.48     Credit                     Interest paid
01/31                        -$2.13                  $52,151.35     Debit                      FED TAX WITHHELD
02/28                         $8.00                  $52,159.35     Credit                     Interest paid
02/28                        -$1.92                  $52,157.43     Debit                      FED TAX WITHHELD
03/31                         $8.86                  $52,166.29     Credit                     Interest paid
03/31                        -$2.13                  $52,164.16     Debit                      FED TAX WITHHELD




                                                            Thank you for banking with us.                                                      PAGE 1 OF 2
Wealth Management deposit and lending products and services
offered by Capital One, NA, Cap11al One Bank is a trade nama of                                                                         MEMBER       G
Capital One, N.A. and does no! refer lo a wparotely insured
institution, Member FDIC,® 2019 Capital One, All rights reserved.                                                                       FDIC         r,.;iie,
      Ca                 I         .I                                                    WEALTH MANAGEMENT
                     7             I                                            Wealth Planning I Private Banking I Trust Accounts I Lending




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                     Con\acl your Weallh Managemertl Banker to discuss your
       • New address? Please contact customer service to update.                     present and future needs. They are able to help you with
                                                                                     deposit, custom lending, individual Investment management
                                                                                     and v,,eallh planning service-$,


 ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 01, 2018 • DECEMBER 31, 2018


Wealth Mgt Int Checking [Redacted] 9036
Previous Balance 09/30/18                                   $63,023.77        Number of Days in Cycle                                                92
 O Deposits/C red tts                                            $0.00        Minimum Balance This Cycle                                    $52,131.28
 Interest Paid                                                  $27.44        Average Collected Balance                                     $54,426.62
 7 Checks/Debits                                           ·$10,906.59        Interest Earned During this Cycle                                 $27.44
 Service Charges                                                 $0.00        Interest Paid Year-To-Date                                       $312.87
Ending Balance 12/31/18                                     $52,144.62        Annual Percentage Yield Earned                                     0.20%


ACCOUNT DETAIL                          FOR PERIOD OCTOBER 01, 2018 - DECEMBER 31. 2018

Wealth Mgt Int CheckingJRedacted] _90_3_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date           Amount  Resulting Balance   Transaction Type Description       Debit Card
10/09                 -$5,400.00                     $57,623.77      Debit                 ACH Withdrawal CAPITAL ONE
                                                                                           MOBILEPMT
10/19                    -$500.00                     $57,123.77     Debi\                 ACH Withdrawal CAPITAL ONE
                                                                                           MOBILEPMT
10/22                 -$2,000.00                     $55,123.77      Debit                 ACH Withdrawal CHASE CREDIT CRD
                                                                                           EPAY
10/31                       $9.88                    $55,133.65      Credit                Interest paid
10/31                      -$2.37                    $55,131.28      Debit                 FED TAX WITHHELD
11/09                 ·$3,000.00                     $52,131.28      Debi\                 TRANSFER WITHDRAWAL TO ... 7656
11/30                       $8.70                    $52,139.98      Credit                Interest paid
11/30                      -$2.09                    $52,137.89      Debit                 FED TAX WITHHELD
12/31                       $8.86                    $52,146.75      Credit                Interest paid
12/31                      -$2.13                    $52,144.62      Debit                 FED TAX WITHHELD




                                                            Thank you for banking with us.                                                 PAGE 1 OF 2
Wealth Mall8gemenl deposit and lending products and services
offered by Capital One, N.A., Capital One Bank Is a trade name of                                                                   MEMBER       €:t
Capital One, N.A. and does not refer lo a separately Insured
lnstllullon, Member FDIC,® 2019 capital One, AU 1ights reserved.                                                                    FDIC         ,.,1,iri
      Capita                       J                                                          WEALTH MANAGEMENT
                     7              I                                             Wealth Planning I Private Banking I Trust Accounts I Lending




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                          Coolacl your Wealth Management Banker to discuss your
       • New address? Please contact customer service to update.                          present and fulure needs. They are able to help you with
                                                                                          deposit, custom tending, individual investment maoagemen1
                                                                                          and ...-.eallh planning services,



f.MPORTANT MESSAGES                                                                                                                                            j
~Snapshot
   ----------------------------------------
 ACCOUNT SUMMARY                               FOR PERIOD OCTOBER 01, 2018 - OCTOBER 31, 2018


Wealth Mgt Int Checking                      [Redacted] 9036
Previous Balance 09130/18                                    $63,023.77         Number of Days in Cycle                                                   31
O Deposits/Credits                                                $0.00         Minimum Balance This Cycle                                       $55,123.77
 Interest Paid                                                    $9.88         Average Collected Balance                                        $58,162.47
4 Checks/Debits                                              -$7,902.37         Interest Earned During this Cycle                                      $9.88
Service Charges                                                   $0.00         Interest Paid Year-To-Date                                          $295.31
Ending Balance 10/31118                                      $55,131.28         Annual Percentage Yield Earned                                        0.20%


ACCOUNT DETAIL                       FOR PERIOD OCTOBER 01, 2018 - OCTOBER 31, 2018


Wealth Mgt Int             Checking_[Redacted] . = . 9 . = c 0 3 " - ' 6 = - - - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount                                                                                             Debit Card
                                           Resulting_ Balance         Transaction TY.ee         Descrietion
10109                  -$5,400.00                  $57,623.77         Debit                     ACH Withdrawal CAPITAL ONE
                                                                                                MOBILE PMT
10119                    -$500.00                     $57,123.77      Debit                     ACH Withdrawal CAPITAL ONE
                                                                                                MOBILEPMT
10/22                 -$2,000.00                      $55,123.77      Debit                     ACH Withdrawal CHASE CREDIT CRD
                                                                                                EPAY
10/31                         $9.88                   $55,133.65      Credit                    Interest paid
10131                        -$2.37                   $55,131.28      Debit                     FED TAX WITHHELD




                                                             Thank you for banking with us.                                                     PAGE 1 OF2

Wealth Management deposit and lending p10ducis and seJVices
offered by Capital One, N.A., Cap~al One Bank is a trade name of
Capital One, N.A. and does nol refer to a sepa,alely in5,Ured
                                                                                                                                         MEMBER
                                                                                                                                         FDIC ,,.'ii£,
                                                                                                                                                      A
lnstltutlon, Member FDIC,() 2018 Capital One, All righls reserved.
                                                                                            WEALTH MANAGEMENT
                                                                                 Wealth Planning I Private Banking I Trust Accounts I Lending




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                        Conlacl your Wealth Managemen! Banker 10 discuss your
       • New address? Please contact customer service to update.                        present and lulure needs. They are able to help you with
                                                                                        deposit. cuslom lending, Individual lnvestmenl management
                                                                                        and v,,eallh planning services.


 ACCOUNT SUMMARY                              FOR PERIOD JULY 01, 2018 - SEPTEMBER 28, 2018


Wealth Mgt Int Checking [Redacted) 9036
Previous Balance 06/30/18                                 $145,095.20          Number of Days in Cycle                                                  90
o Deposits/Credits                                               $0.00         Minimum Balance This Cycle                                      $63,015.79
 Interest Paid                                                  $50.24         Average Collected Balance                                       $99,654.51
17 Checks/Debits                                          -$82, 121.67         Interest Earned During this Cycle                                   $50.24
Service Charges                                                  $0.00         Interest Paid Year-To-Date                                         $285.43
Ending Balance 09/28118                                    $63,023.77          Annual Percentage Yield Earned                                       0.20%


ACCOUNT DETAIL                       FOR PERIOD JULY 01, 2018            • SEPTEMBER 28. 2018

Wealth Mgt Int Checking [Redacted] 9036
Date                    Amount             Result/n9. Balance        Transaction Type         Descrle_tion                Debit Card
07102                 -$3,000.00                 $142,09520          Debit                    TRANSFER WITHDRAWAL TO ... 7656
07/06                 -$4,160.00                 $137,935.20         Debit                    ACH Withdrawal CHASE CREDIT CRD
                                                                                              EPAY
07/06                 -$2,500.00                    $135,435.20      Debit                    ACH Withdrawal CHASE CREDIT CRD
                                                                                              EPAY
07/12                 -$5,000.00                    $130,435.20      Debit                    ACH Withdrawal CHASE CREDIT CRD
                                                                                              EPAY
07/18                 -$7,400.00                   $123,035.20       Debit                    Customer withdrawal
07/24                 -$6,089.61                   $116,945.59       Debit                    ACH Withdrawal CAPITAL ONE
                                                                                              MOBILEPMT
07/31                     $21,82                   $116,96741        Credit                   Interest paid
07/31                      -$5.24                  $116,962.17       Debit                    FED TAX WITHHELD
08/01                 -$2,000.00                   $114,962.17       Debit                    ACH Withdrawal CHASE CREDIT CRD
                                                                                              EPAY
08/13                 -$3,000.00                   $111,962.17       Debit                    TRANSFER WITHDRAWAL TO ... 7656


                                                            Thank you for banking with us.                                                     PAGE 1 OF 4
Wealth Management deposit ~nd lending products and services
oUered by Capi1al One, N.A., Capital One Bank is a trade name of
Capital One, NA and does not refer to a separalely insured
                                                                                                                                            (=}
                                                                                                                                       MEMBER
institution, Member FDIC,© 2018 Capital One, All rights reserved.                                                                      FDIC """'"
                                                                                           WEALTH MANAGEMENT
                                                                                 Wealth Planning I Private Banking I Trust Accounts I Lending

  NINA FISCHMAN




  ACCOUNT DETAIL                        CONTINUED FOR PERIOD JULY 01, 2018                - SEPTEMBER 28, 2018
  Date                      Amount           Resulting Balance       Transaction TJl.ee      Description                 Debit Card
  08/16                  -$2,860.00                    $109,102.17   Debit                   TRANSFER WITHDRAWAL TO ... 7656
  08/20                  -$5,000.00                    $104,102.17   Debit                   ACH Withdrawal CHASE CREDIT CRD
                                                                                             EPAY
  08/20                  -$2,500.00                    $101,602.17   Debit                   ACH Withdrawal CHASE CREDIT CRO
                                                                                             EPAY
  08/29                -$30,600.00                      $71,002.17   Debit                   TRANSFER WITHDRAWAL TO ... 6821
  08/29                 -$3,000.00                      $68,002.17   Debit                   TRANSFER WITHDRAWAL TO ... 7656
  08/31                     $17.92                      $68,020.09   Credit                  Interest paid
  08/31                      -$4,30                     $68,015.79   Debit                   FED TAX WITHHELD
  09/06                 -$5,000.00                      $63,015.79   Debit                   ACH Withdrawal CHASE CREDIT CRD
                                                                                             EPAY
  09/30                       $10.50                    $63,026.29   Credit                  Interest paid
  09/30                       -$2.52                    $63,023.77   Debit                   FED TAX WITHHELD




                                                                                                                                PAGE30F4
Wealth Management deposit and lending products and services
offered by Cap~al One, N.A., Capilal One Bank is a trade name of
Cap"ol One, N.A. and does nol rerer to a separalely Insured
                                                                                                                          MEMBER    A
                                                                                                                          FDIC ,....,
institution, Mernber FDIC,© 2018 Capital One, All rights reserved.
       Capital                         ·                                             WEALTH AND AssET MANAGEMENT
                        7                                               Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                            Comacl your Wealth Management 8a1\ker to discuss yoor
       • New address? Please contact customer seivice to update.                            present and future needs, They are able to help you with
                                                                                            deposit, custom !ending, individual Investment management
                                                                                            and wealth planning service,,



I IMPORTANT MESSAGES
                                                                                                                                                                 j
._~apshot


 ACCOUNT SUMMARY                                FOR PERIOD JULY 01, 2018 • AUGUST 31, 2018


Wealth Mgt Int Checking                       [Redacted] 9036
Previous Balance 06/30/18                                    $145,095.20          Number of Days in Cycle                                                62
O Deposits/Credits                                                 $0.00          Minimum Balance This Cycle                                    $68,002.17
Interest Paid                                                     $39.74          Average Collected Balance                                    $116,979.70
15 Checks/Debits                                             -$77,119.15          Interest Earned During this Cycle                                 $39.74
Service Charges                                                    $0.00          Interest Paid Year-To-Date                                       $274.93
Ending Balance 08/31/18                                       $68,015.79          Annual Percentage Yield Earned                                     0.20%


ACCOUNT DETAIL                         FOR PERIOD JULY01,2018              - AUGUST31,2018


Wealth Mgt Int Checking_[Redacted] ~ 9 _ 0 3 _ 6 ~ - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount              Resulting_ Balance        Transaction   Tree         Descrietion                 Debit Card
07/02                  -$3,000.00                   $142,095.20        Debit                      TRANSFER WITHDRAWAL TO ... 7656
07/06                  -$4,160.00                   $137,935.20        Debit                      ACH Withdrawal CHASE CREDIT CRD
                                                                                                  EPAY
07/06                  -$2,500.00                     $135,435.20      Debit                      ACH Withdrawal CHASE CREDIT CRD
                                                                                                  EPAY
07/12                  -$5,000.00                     $130,435.20      Debit                      ACH Withdrawal CHASE CREDIT CRD
                                                                                                  EPAY
07/18                  -$7,400.00                     $123,035.20      Debit                      Customer withdrawal
07/24                  -$6,089.61                     $116,945.59      Debit                      ACH Withdrawal CAPITAL ONE
                                                                                                  MOBILEPMT
07/31                        $21.82                   $116,967.41      Credit                     Interest paid


                                                               Thank you for banking with us.                                                   PAGE 1 OF 4
Wealth Management deposit and lending products and services
offered by Capital One, N.A., Capilal One Bank is a bade name of                                                                         MEMBER         f=l
Capital One, N.A. and does nol refer lo a separately insured
institution, r,Jlember FDIC,© 2018 Capital One, All rights reserved.                                                                     FDIC           C<NOER
       Capital                         •                                           WEALTH AND AssET MANAGEMENT
                        7                                              Investments I Wealth Planning I Private Banking I Retirement Plan Consulting

  NINA FISCHMAN




  ACCOUNT DETAIL                         CONTINUED FOR PERIOD JULY 01, 2018               • AUGUST 31, 2018
  Date                       Amount            Resulting_ Balance      Transaction Type       Description                 Debit Card
  07/31                       -$5.24                    $116,962.17    Debit                  FED TAX WITHHELD
  08/01                   -$2,000.00                    $114,962.17    Debit                  ACH Withdrawal CHASE CREDIT CRD
                                                                                              EPAY
  08/13                  -$3,000.00                     $111,962.17    Debit                  TRANSFER WITHDRAWAL TO ... 7656
  08/16                  -$2,860.00                     $109,102.17    Debit                  TRANSFER WITHDRAWAL TO ... 7656
  08/20                  -$5,000.00                     $104,102.17    Debit                  ACH Withdrawal CHASE CREDIT CRD
                                                                                              EPAY
  08/20                   -$2,500.00                    $101,602.17    Debit                  ACH Withdrawal CHASE CREDIT CRD
                                                                                              EPAY
  08/29                -$30,600.00                        $71,002.17   Debit                  TRANSFER WITHDRAWAL TO ... 6821
  08/29                 -$3,000.00                        $68,002.17   Debit                  TRANSFER WITHDRAWAL TO ... 7656
  08/31                     $17.92                        $68,020.09   Credit                 Interest paid
  08/31                      -$4.30                       $68,015.79   Debit                  FED TAX WITHHELD




                                                                                                                                 PAGE30F 4
Weallh ManagemeOI deposit and lending prod1,1cts and services
offered by Capital One, N.A., Capttal One Bank Is a trade name of                                                          MEMBER @
Cap~al Ono, N.A. and does not refer to a separately inmrcd
instl1utlon, r-.Aember FDIC,© 2018 Capital One, All rights reseived.                                                       FDIC ,~,
      Cap,tal                        •                                            WEALTH AND AssET MANAGEMENT
                       7                                             Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                       Conlacl your Wealth Management Banker to discuss your
       • New address? Please contact customer ser-.ce to update.                       present and fulure needs. They are able to help you with
                                                                                       deposil, custom lending, Individual investment management
                                                                                       and weallh plannlng services.



IIMPORTANT MESSAGES                                                                                                                                       j
..~napshot
   ----------------------------------------
ACCOUNT SUMMARY                               FOR PERIOD JULY 01, 2018 • JULY 31, 2018


Wealth Mgt Int Checking                     [Redacted] 9036
Previous Balance 06/30/18                                 $145,095.20           Number of Days in Cycle                                              31
0 Deposits/Credits                                              $0.00           Minimum Balance This Cycle                                 $116,945.59
Interest Paid                                                  $21.82           Average Collected Balance                                  $128,466.91
7 Checks/Debits                                           -$28.154.85           Interest Earned During this Cycle                               $21.82
Service Charges                                                 $0.00           Interest Paid Year-To-Date                                     $257.01
Ending Balance 07/31/18                                   $116,962.17           Annual Percentage Yield Earned                                   0.20%


ACCOUNT DETAIL                       FOR PERIOD JULY 01, 2018                JULY31, 2018

Wealth Mgt Int Checking_[Redacted] ~ 9 0 = 3 ~ 6 ~ - - - - - - - - - - - - - - - - - - - - - -
                        Amount                                                                                           Debit Card
Date                                       Resulting_ Balance       Transaction Tree         Descrietion
07/02                 -$3,000.00                  $142,095.20       Debit                    TRANSFER WITHDRAWAL TO ... 7656
07/06                 -$4,160.00                  $137,935.20       Debit                    ACH Withdrawal CHASE CREDIT CRD
                                                                                             EPAY
07/06                 -$2,500.00                   $135,435.20      Debit                    ACH Withdrawal CHASE CREDIT CRD
                                                                                             EPAY
07/12                 -$5,000.00                   $130,435.20      Debi\                    ACH Withdrawal CHASE CREDIT CRD
                                                                                             EPAY
07/18                 -$7,400.00                   $123,035.20      Debit                    Customer withdrawal
07/24                 -$6,089.61                   $116,945.59      Debit                    ACH Withdrawal CAPITAL ONE
                                                                                             MOBILEPMT
07/31                       $21.82                 $116,967.41      Credit                   Interest paid


                                                            Thank you for banking with us.                                                  PAGE 1 OF 4
Wealth Management deposit and lending products and services
offered by Capital One, NA, Capilal One Bank is a trade name of
Capital One, N.A. and does not refer to a separalely Insure<:!
                                                                                                                                     MEMBER        €:t
inslilutlon, Member FDIC,© 2018 Capital One, AJI rights reserved.                                                                    FDIC ""°''
      Capital                        •                                          WEALTH AND AssET MANAGEMENT
                      7                                             Investments I Wealth Planning I Private Banking I Retirement Plan Consulting

  NINA FISCHMAN




  ACCOUNT DETAIL                         CONTINUED FOR PERIOD JULY 01, 2018            • JULY 31, 2018
  Date                     Amount           Resulting Balance       Transaction Type        Description                          Debit Card
  07/31                       -$5.24                 $116,962.17    Debit                   FED TAX WITHHELD




                                                                                                                              PAGE 3 OF 4
Wealth Management deposit and lending products and seJVices
offered by Capital One, N.A., Capilal One Bank is a trade name of
Capital One, N.A. and does nol rerer to a separalely insured
                                                                                                                             f=)
                                                                                                                        MEMBER
Institution, Member FDIC,© 2018 Capital One, Atl rights reserved.                                                       FDIC """"'
       Capital                       ·                                           WEALTH AND AssET MANAGEMENT
                       7                                             Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                        Cootacl your Wealth Management Banke, to discuss your
       • New address? Please contact customer seivice to update.                        preseM and future needs. They are able to help you with
                                                                                        deposit, custom lending, individual investment management
                                                                                        and v,,,eallh planning services,


 ACCOUNT SUMMARY                              FOR PERIOD APRIL 01, 2018 - JUNE 29, 2018


Wealth Mgt Int Checking [Redacted] 9036
Previous Balance 03/31/18                                 $220,603.40          Number of Days in Cycle                                               90
 2 Deposits/Credits                                        $33,408.46          Minimum Balance This Cycle                                  $145,069.03
Interest Paid                                                 $113.12          Average Collected Balance                                   $226,844.74
15 Checks/De bits                                        -$109,029. 78         Interest Earned During this Cycle                               $113.12
 Service Charges                                                $0.00          Interest Paid Year-To-Date                                      $235.19
Ending Balance 06/29/18                                   $145,095.20          Annual Percentage Yield Earned                                    0.20%


ACCOUNT DETAl L                      FOR PERIOD APRIL 01 , 2018              JUNE 29. 2018

Wealth Mgt Int Checking_[Redacted] _ 9 _ 0 3 _ 6 ~ - - - - - - - - - - - - - - - - - - - - - -
Date                    Amount             Resulting Balance         Transaction Type         Description                       Debit Card
04/18                $32,267.92                  $252,871.32         Deposit                  Customer Deposit
04/18                 $1,140.54                  $254,011.86         Deposit                  Customer Deposit
04/18                  -$185.00                 $253,826.86          Debit                    Customer withdrawal
04/18                -$1,140.54                  $252,686.32         Debit                    Customer withdrawal
04/30                    $38.37                 $252,724.69          Credit                   Interest paid
04/30                     -$9.21                $252,715.48          Debit                    FED TAX WITHHELD
05/01                -$2,500,00                 $250,215.48          Debit                    TRANSFER WITHDRAWAL TO ... 7656
05/09               -$16,133.95                 $234,081.53          Debit                    International Wire Transfer Dr STUART
                                                                                              FISCHMAN '"'"®18
                                                                                              USDIRIRedactedJ,57 41
05/30               -$12,025.00                     $222,056.53      Debit                    International Wire Transfer Dr MORRIS
                                                                                              RUBIN 053018 USDIR[Redacted\6691
05/31                 -$3,000.00                   $219,056.53      Debit                     TRANSFER WITHDRAWAL TO ... 7656
05/31                     $40.32                   $219,096.85      Credit                    Interest paid
05/31                     -$9.68                   $219,087.17      Debit                     FED TAX WITHHELD


                                                            Thank you for banking with us.                                                  PAGE 1 OF 4
Wealth Management dePosit and tending products and seNlces
offered by Capilal One, N.A., Capital One 8ank is a lrade name of                                                                    MEMBER         €:t
Capi1at One, N.A. and does not refer lo a separately lns\Jted
Institution, Member FDIC,© 2018 Capital One, An rights reserved.                                                                     FDIC ,.,,-1,.,
      Capital                        •                                          WEALTH AND AssET MANAGEMENT
                      7                                             Investments I Wealth Planning I Private Banking I Retirement Plan Consulting

  NINA FISCHMAN




  ACCOUNT DETAIL                         CONTINUED FOR PERIOD APRIL 01, 2018            - JUNE 29, 2018
                          Amount            Resulting_ Balance                                                                Debit Card
  Date                                                              Transaction Tyee        Description
  06/21                 -$2,000.00                 $217,087.17      Debit                   ACH Withdrawal CAPITAL ONE
                                                                                            MOBILEPMT
  06/26                 -$3,323.14                   $213,764.03    Debit                   ACH Withdrawal CAPITAL ONE
                                                                                            MOBILE PMT
  06/27               -$52,030.00                    $161,734.03    Debit                   International Wire Transfer Dr MORRIS
                                                                                            RUBIN 062718 USDJR[RectactectJ7332
  06/27                 -$3,000.00                   $158,734.03    Debit                   ACH \Mthdrawal CHASE CREDIT CRD
                                                                                            EPAY
 06/27                  -$3,000.00                   $155,734.03    Debit                   ACH Withdrawal CHASE CREDIT CRD
                                                                                            EPAY
 06/29                -$10,665.00                    $145,069.03    Debit                   Customer withdrawal
 06/30                     $34.43                    $145,103.46    Credit                  Interest paid
 06/30                      -$8.26                   $145,095.20    Debit                   FED TAX WITHHELD




                                                                                                                              PAGE3 OF 4
Wealth Management deposll and lending products and services
offered by Capital One, N.A., Capital One Bank Is a trade name of                                                       MEMBER    @
Capilal One, N.A. and does no! refer to a separately insured
institution, Member FD1C, © 2018 CapHal One, All 1i9h1s reseived.                                                       fDIC      LE•ooa
       Cap,tal                        •                                               WEALTH AND                     AssET           MANAGEMENT
                        7                                                 Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                           Cootacl your Weallt1 Management eanke, to discuss your
       • New address? Please contact custorr,r seriice to update.                          present and lulure needs, They are able to help you wilh
                                                                                           deposit, custom lending, individual investmen1 management
                                                                                           and 'M:!allh planning ~rvices.



I IMPORTANT MESSAGES                                                                                                                                         j
 ~-na_ps_hot_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


 ACCOUNT SUMMARY                                FOR PERIOD APRIL 01, 2018 - MAY 31. 2018


Wealth Mgt Int Checking                       [Redacted] 9036
Previous Balance 03/31118                                   $220,603.40             Number of Days in Cycle                                             61
 2 Deposits/Credits                                          $33,408.46             Minimum Balance This Cycle                                $219,087.17
 Interest Paid                                                   $78.69             Average Collected Balance                                 $235,415.11
 8 Checks/Debits                                            -$35,003.38             Interest Earned During this Cycle                              $78.69
Service Charges                                                   $0.00             Interest Paid Year-To-Date                                    $200.76
Ending Balance 05/31/18                                     $219,087.17             Annual Percentage Yield Earned                                  0.20%


ACCOUNT DETAIL                        FOR PERIOD APRIL 01, 2018               - MAY 31, 2018

Wealth Mgt Int CheckingJRedacted] 9036
Date                      Amount            Resulting Balance         Transaction Type           Description                       Debit Card
04/18                 $32,267.92                  $252,871.32         Deposit                    Customer Deposit
04/18                   $1,140.54                 $254,011 86         Deposit                    Customer Deposit
04/18                    -$185.00                 $253,826.86         Debit                      Customer withdrawal
04/18                  -$1,140.54                 $252,686.32         Debit                      Customer withdrawal
04/30                      $38.37                 $252,724.69         Credit                     Interest paid
04/30                      -$9.21                 $252,715.48         Debit                      FED TAX WITHHELD
05/01                 -$2,500.00                 $250,215.48          Debit                      TRANSFER WITHDRAWAL TO ... 7656
05/09                -$16, 133.95                 $234,081.53         Debit                      International Wire Transfer Dr STUART
                                                                                                 FISCHMAN ""'"'V18
                                                                                                 USDIRIRedactedJ;s7 41



                                                              Thank you for banking with us.                                                   PAGE 1 OF 4
Wealth Management deposit and lending produd:s and se,v!ces
offered by Capital One, N.A., Capital One Sank is a lrade name of
C.-ip~al One, N.A. and doas nol refer lo a separately insured
                                                                                                                                        MEMBER         @
institution, MemtJer FDIC,~ 2018 Capital Orte, All rights rooervcd.                                                                     FDIC "''°'"
      capital                        ·                                          WEALTH AND AssET MANAGEMENT
                      7                                             Investments I Wealth Planning I Private Banking I Retirement Plan Consulting

  NINA FISCHMAN




  ACCOUNT DETAIL                         CONTINUED FOR PERIOD APRIL 01, 2018              • MAY 31, 2018
                                                                                                                               Debit Card
  Date                   Amount             Resultin(I_ Balance     Transact/on Ty_(!_e      Descrf(!_tlon
  05/30               -$12,025.00                  $222,056.53      Debit                    International Wire Transfer Dr MORRIS
                                                                                             RUBIN 053018 USDIR[Redactedl,6691
  05/31                 -$3,000.00                   $219,056.53    Debit                    TRANSFER WITHDRAWAL TO ... 7656
  05/31                     $40.32                   $219,096.85    Credit                   Interest paid
  05/31                     -$9.68                   $219,087.17    Debit                    FED TAX WITHHELD




                                                                                                                              PAGE 3 OF 4
Wealth Management depos!t and lending products and services
offered by Capital One, N.A., Capital One Bank is a lrade name ol                                                       MEMBER 1'=)
Cap~ol One, N.A. and doas not refer lo a ooparalcly insured
inSlltutlon, Member FDIC,~ 2018 Capital One, All rights reseived.                                                       FDIC ,..oe,
       Capital                         ·                                            WEALTH AND AssET MANAGEMENT
                        /                                               Investments J Wealth Planning I Private Banking I Retirement Plan Consulting




        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917




                                                                                           Contact your Wealth Management Banker to discuss your
       • New address? Please contact customer service to update.                           present and future needs. They are able to help you v,ilh
                                                                                           deposit, custom lending, individual lnvestmenl managemeot
                                                                                           and wealth planning services.


 ACCOUNT SUMMARY                                FOR PERIOD JANUARY 01, 2018 - MARCH 30, 2018


Wealth Mgt Int Checking                       [Redacted] 9036
Previous Balance 12/31/17                                    $257,640.62          Number of Days in Cycle                                               89
o Deposits/Credits                                                  $0.00         Minimum Balance This Cycle                                  $220,573.94
Interest Paid                                                    $122.07          Average Collected Balance                                   $247,504.78
5 Checks/Debits                                              -$37, 159.29         Interest Earned During this Cycle                               $122.07
Service Charges                                                     $0.00         Interest Paid Year-To-Date                                      $122.07
Ending Balance 03/30/18                                      $220,603.40          Annual Percentage Yield Earned                                    0.20%


ACCOUNT DETAIL                         FOR PERIOD JANUARY 01, 2018               - MARCH 30, 2018

Wealth Mgt Int Checking.(Redacted] ~ 9 _ 0 3 ~ 6 ~ - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount              Resulting_ Balance         Transaction Type         Description                          Debit Card
01/31                      $43.77                   $257,684.39         Credit                   Interest paid
01/31                     -$10.50                   $257,673.89         Debit                    FED TAX WITHHELD
02/28                      $39.54                   $257,713.43         Credit                   Interest paid
02/28                       -$9.49                  $257,703.94         Debit                    FED TAX WITHHELD
03/05                  -$8,000.00                   $249,703.94         Debit                    Wire transfer withdrawal DIAMOND
                                                                                                 CLUB PASSOVER VACA 030518
                                                                                                 USD1'~"""15066
03/08                -$29,130.00                      $220,573.94       Debit                    International Wire Transfer Dr MORRIS
                                                                                                 RUBIN 1"""'111!18 USDIRIRedactedJ16091
03/31                        $38.76                   $220,612.70       Credit                   Interest paid
03/31                        -$9.30                   $220,603.40       Debit                    FED TAX WITHHELD




                                                               Thank you for banking with us.                                                  PAGE 1 OF 2
Weallh Managemenl depostt and lending products and S8Nices
offered by Capital One, N.A., Capital One Bank is. a trade name of
Capital One, N.A. and does nol refer io a sepa,alely insured
                                                                                                                                        MEMBER
                                                                                                                                        FDIC ,.,,,,,
                                                                                                                                                       A
inslitutlon, IVtembet FDIC, © 2018 Caphal Dile, All 1igh1s reserved,
      Cap,talOne·                                                               WEALTH AND AssET MANAGEMENT
                      7                                             Investments I Wealth Planning I Private Banking I Retirement Plan Consulting




       NINA FISCHMAN
       703 CARLYLE ST
       WOODMERE NY 115982917




                                                                                       Coolacl your Wealth Management Banker lo discuss yoo(
       • New address? Please contact customer seivice to update.                       present and ruture needs. They are able to help you with
                                                                                       deposit, custom lending, individual investment management
                                                                                       and >Nea\lh planning servk;es.


ACCOUNT SUMMARY                               FOR PERIOD OCTOBER 01, 2017 • DECEMBER 29, 2017


Wealth Mgt Int Checking [Redacted] 9036
Previous Balance 09/30/17                                 $257,601.24         Number of Days in Cycle                                               90
 O Deposits/Credits                                             $0.00         Minimum Balance This Cycle                                  $257,601.24
 Interest Paid                                                 $54.70         Average Collected Balance                                   $257,609.03
 3 Checks/Debits                                              ·$15.32         Interest Earned During this Cycle                                $54.70
 Service Charges                                                $0,00         Interest Paid Year-To-Date                                      $163.02
Ending Balance 12/29/17                                   $257,640.62         Annual Percentage Yield Earned                                    0.08%


ACCOUNT DETAIL                       FOR PERIOD OCTOBER 01, 2017 - DECEMBER 29, 2017

Wealth Mgt Int Checking_[Redacted] _90_3_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount          Resulting Balance         Transaction Type         Description                                      Debit Card
10/31                      $10.94               $257,612.18         Credit                   Interest paid
10/31                      ·$3.06               $257,609.12         Debit                    FED TAX WITHHELD
11/30                      $10.59               $257,619.71         Credit                   Interest paid
11/30                      ·$2.97               $257,616.74         Debit                    FED TAX WITHHELD
12/31                      $33.17               $257,649.91         Credit                   Interest paid
12/31                      ·$9.29               $257,640.62         Debit                    FED TAX WITHHELD




                                                            Thank you for banking with us.                                                 PAGE 1 OF 2
Wealth Management deposit and lending products and services
orfered by Capilal One, N.A., Capital One Bank is a trade name of                                                                   MEMBER @
Capital One, N.A. and does not refer to a separately insured
inslilUlion, Member FDIC,® 2017 Capltal One, AU rights reserved.                                                                    FDIC ,..oo\
              Ca~-                                                       CHECKING     I   SAVINGS          I    CDS    I   IRAS     I    LOANS
                                7.
                                    Bank




                                                                                               -                 www.eapitalonel>ank.1;1.>m
       NINA FISCHMAN                                                                           "'!!!!!!!!!!!'
       703 CARLYLE ST
                                                                                                   ~             1·800-655-8ANK(2265)
       WOODMERE NY 115982917

                                                                                               •..               m.capitalonelJank.com


                                                                                                   11711        Visit your nearest location
                                                                                               =
       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD JULY 01, 2017 • SEPTEMBER 29, 2017


VIP Interest Checking [Redacted]                         9036
Previous Balance 06/30/17                                $271,576.92             Number of Days in Cycle                                                91
 o Deposits/Credits                                            $0.00             Minimum Balance This Cycle                                   $257,593.52
 Interest Paid                                                $33. 78            Average Collected Balance                                    $268,063.39
 5 Checks/Debits                                         -$14,009.46             Interest Earned Duling this Cycle                                 $33.78
 Service Charges                                               $0.00             Interest Paid Year-To-Date                                       $108.32
Ending Balance 09/29/17                                  $257,601.24             Annual Percentage Yield Earned                                     0.05%


ACCOUNT DETAIL                      FOR PERIOD JULY 01. 2017              - SEPTEMBER 29. 2017

VIP Interest Checking [Redacted] 9036
                        Amount                                                                                                                    Debit Card
Date                                      Resulting Balance            Transaction Type     Description
07/31                     $11.53                $271,588.45            Credit               Interest paid
07/31                      -$3.23               $271,585.22            Debit                FED TAX WITHHELD
08/31                     $11.53                $271,596.75            Credit               Interest paid
08/31                      -$3.23               $271,593.52            Debit                FED TAX WITHHELD
09/05                 -$9,000.00                $262,593.52            Debit                Customer withdrawal
09/13                 -$5,000.00                $257,593.52            Debit                Customer withdrawal
09/30                     $10.72               $257,604.24             Credit               Interest paid
09/30                      -$3.00               $257,601.24            Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                     PAGE 1 OF 2
Products and services are offered by Capila1 One, N.A., Membe1 FDIC.
©2017 Capilal One. All 1ighls reserved.                                                                                                  MEMBER    @
                                                                                                                                         FDIC       11.r..,
               ca,;;tal~-
                    7.
                                                                             CHECKING     I   SAVINGS        I   CDS    I   IRAS      I   LOANS
                                      Bank




        NINA FISCHMAN
                                                                                                  !I              www.capitalonehank.com

        703 CARLYLE ST
                                                                                                   ~              1·800-655-0ANK (2265)



                                                                                                    •
        WOODMERE NY 115982917

                                                                                                                  m.capltalonebank.com

                                                                                                   ~
                                                                                                   11:,,11        Vlsil your nearest location
                                                                                                   =
       • New address? Please conlacl custorner service to update.


 ACCOUNT SUMMARY                                FOR PERIOD APRIL 01, 2017 - JUNE 30, 2017

VIP Interest Checking [Redacted] 9036
Previous Balance 03/31/17                                   $271,552.54              Number of Days in Cycle                                              91
o Deposits/Credits                                                 S0.00             Minimum Balance This Cycle                                 $271,552.54
Interest Paid                                                    $33.85              Average Collected Balance                                  $271,560.66
3 Checks/Debits                                                   -$9.47             Interest Earned During this Cycle                               $33.85
Service Charges                                                    $0.00             Interest Paid Year-To-Date                                      $74,54
Ending Balance 06/30/17                                     $271,576.92              Annual Percentage Yield Earned                                   0.05%


ACCOUNT DETAIL                        FOR PERIOD APRIL01,2017                  - JUNE30.2017

VIP Interest Checking [Redacted] ' - 9 0 - ' - - ' 3 ~ 6 ~ - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                                                   Debit Card
Date                       Amount           Resulting Balance              Transaction Type     Description
04/30                       $11.16               $271,563.70               Credit               Interest paid
04/30                       -$3.12               $271,560 58               Debit                FED TAX WITHHELD
05/31                       $11.53               $271,572.11               credit               Interest paid
05/31                       -$3.23               $271,568.88               Debit                FED TAX WITHHELD
06/30                       $11.16               $271,580.04               Credit               Interest paid
06/30                       -$3.12               $271,576.92               Debit                FED TAX WITHHELD




                                                              Thank you for banking with us.                                                    PAGE 1 OF2
Products and se,vk::es are offered by Capital One, N.A., l\11ember FDIC.
©2017 Capital One. AU tights reserved.                                                                                                    MEMBER    1='l'
                                                                                                                                          FDIC      CENCE,
             ca,;;,,Jre-           sank
                                                                      CHECKING [ SAVINGS                   I   CDS [ IRAS          I   LOANS




                                                                                            -                   www.capitalonehank.com
                                                                                            ~
      NINA FISCHMAN
      703 CARLYLE ST                                                                            ~               !-800-655•8ANK 12265)
      WOODMERE NY 115982917

                                                                                                •
                                                                                             ...
                                                                                             =
                                                                                                11:::,11
                                                                                                                m.capitalonebank.com


                                                                                                                Visit your nearest location


      • New address? Please contact customer service 10 update.


ACCOUNT SUMMARY                             FOR PERIOD JANUARY 01, 2017 - MARCH 31, 2017


VIP Interest Checking [Redacted) 9036
Previous Balance 12/31/16        $390,542.87                                   Number of Days In Cycle                                                  90
o Deposits/Credits                     $0.00                                   Minimum Balance This Cycle                                     $271,543.61
 Interest Paid                        $40.69                                   Average Collected Balance                                      $330,057.38
 16 Checks/Debits               -$119,031.02                                   Interest Earned During this Cycle                                   $40.69
 Service Charges                       $0.00                                   Interest Paid Year-To-Date                                          $40.69
Ending Balance 03/31/17          $271,552.54                                   Annual Percentage Yield Earned                                       0.05%


ACCOUNT DETAIL                      FOR PERIOD JANUARY 01, 2017               - MARCH 31 , 2017

VIP Interest Checking [Redacted] 9036
                                                                                                                                                Debit Card
Date                   Amount            Resulting Balance           Transaction Type     Description
01/31               -$73,419.63                $317,123.24           Debit                Customer withdrawal
01/31                    $16.48                $317,139.72           Credit               Interest paid
01/31                     -$4.61               $317,135.11           Debit                FED TAX WITHHELD
02/01                -$3,000.00                $314,135.11           Debit                Customer withdrawal
02/06                -$3,000.00                $311,135.11           Debit                Customer withdrawal
02/13                ·$2,000.00                $309,135.11           Debit                Customer withdrawal
02/13                -$3,000.00                $306,135.11           Debit                Customer withdrawal
02/15                -$2,000.00                $304,135.11           Debit                ACH Withdrawal CAPITAL ONE
                                                                                          MOBILEPMT
02/28                    $11.81                   $304,146.92        Credit               Interest paid
02/28                     -$3.31                  $304,143.61        Debit                FED TAX WITHHELD
03/03                -$1,000.00                   $303,143.61        Debit                Online banking xfer withdrawal TO
                                                                                          ... 6821
03/03                 -$3,000.00                  $300,143.61        Debit                Customer withdrawal



                                                           Thank you for banking with us.                                                      PAGE 1 OF 4

                                                                                                                                         MEMBER @
Products and se1V~s are ofrered by Capttal One, N.A., Member FDIC.
©2017 Capital One. AH righls rese,ved.
                                                                                                                                         FDIC ,..-,..
